Exhibit 10.20

 

 

 

GFI GROUP INC.

 

 

$60,000,000 7.17% Senior Notes

due January 30, 2013

 

 

--------------------------------------------------------------------------------

 

NOTE PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------

 

 

DATED AS OF JANUARY 30, 2008

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

SECTION

 

HEADING

 

PAGE

 

 

 

SECTION 1.

AUTHORIZATION OF NOTES

1

 

 

 

 

Section 1.1.

Description of Notes

1

 

Section 1.2.

Interest Rate

1

 

 

 

SECTION 2.

SALE AND PURCHASE OF NOTES; COLLATERAL

2

 

 

 

 

Section 2.1.

Notes

2

 

Section 2.2.

Security for the Notes

2

 

 

 

SECTION 3.

CLOSING

3

 

 

 

SECTION 4.

CONDITIONS TO CLOSING

4

 

 

 

 

Section 4.1.

Representations and Warranties

4

 

Section 4.2.

Performance; No Default

4

 

Section 4.3.

Compliance Certificates

4

 

Section 4.4.

Opinions of Counsel

5

 

Section 4.5.

Purchase Permitted By Applicable Law, Etc

5

 

Section 4.6.

Sale of Other Notes

5

 

Section 4.7.

Payment of Special Counsel Fees

5

 

Section 4.8.

Private Placement Number

6

 

Section 4.9.

Changes in Corporate Structure

6

 

Section 4.10.

Subsidiary Guaranty

6

 

Section 4.11.

Collateral Documents.

6

 

Section 4.12.

Insurance

6

 

Section 4.13.

UCC Searches

6

 

Section 4.14.

Filings

6

 

Section 4.15.

Funding Instructions

6

 

Section 4.16.

Proceedings and Documents

6

 

 

 

SECTION 5.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

7

 

 

 

 

Section 5.1.

Organization; Power and Authority

7

 

Section 5.2.

Authorization, Etc

7

 

Section 5.3.

Disclosure

7

 

Section 5.4.

Organization and Ownership of Shares of Subsidiaries;
Affiliates

8

 

Section 5.5.

Financial Statements; Material Liabilities

8

 

Section 5.6.

Compliance with Laws, Other Instruments, Etc

9

 

Section 5.7.

Governmental Authorizations, Etc

9

 

Section 5.8.

Litigation; Observance of Agreements, Statutes and Orders

9

 

Section 5.9.

Taxes

9

 

i

--------------------------------------------------------------------------------


 

 

Section 5.10.

Title to Property; Leases

10

 

Section 5.11.

Licenses, Permits, Etc

10

 

Section 5.12.

Compliance with ERISA

10

 

Section 5.13.

Private Offering by the Company

11

 

Section 5.14.

Use of Proceeds; Margin Regulations

11

 

Section 5.15.

Existing Indebtedness; Future Liens

12

 

Section 5.16.

Foreign Assets Control Regulations, Etc

12

 

Section 5.17.

Status under Certain Statutes

13

 

Section 5.18.

Environmental Matters

13

 

Section 5.19.

Notes Rank Pari Passu

13

 

Section 5.20.

Perfection of Liens

13

 

Section 5.21.

Filings

13

 

Section 5.22.

Representations and Warranties in Collateral Documents

14

 

 

 

 

SECTION 6.

REPRESENTATIONS OF EACH PURCHASER

14

 

 

 

 

Section 6.1.

Purchase for Investment

14

 

Section 6.2.

Accredited Investor

14

 

Section 6.3.

Source of Funds

14

 

 

 

SECTION 7.

INFORMATION AS TO COMPANY

16

 

 

 

 

Section 7.1.

Financial and Business Information

16

 

Section 7.2.

Officer’s Certificate

18

 

Section 7.3.

Visitation

18

 

 

 

SECTION 8.

PAYMENT OF THE NOTES

19

 

 

 

 

Section 8.1.

Required Prepayments

19

 

Section 8.2.

Optional Prepayments with Make-Whole Amount

19

 

Section 8.3.

Allocation of Partial Prepayments

20

 

Section 8.4.

Maturity; Surrender, Etc.

20

 

Section 8.5.

Purchase of Notes

20

 

Section 8.6.

Make-Whole Amount for the Notes

20

 

Section 8.7.

Change of Control Prepayment Offer

21

 

 

 

 

SECTION 9.

AFFIRMATIVE COVENANTS

22

 

 

 

 

Section 9.1.

Compliance with Law

22

 

Section 9.2.

Insurance

23

 

Section 9.3.

Maintenance of Properties

23

 

Section 9.4.

Payment of Taxes and Claims

23

 

Section 9.5.

Corporate Existence, Etc

23

 

Section 9.6.

Ranking of Collateral Securing the Notes

24

 

Section 9.7.

Additional Subsidiary Guarantors

24

 

Section 9.8.

Books and Records

24

 

 

 

 

SECTION 10.

NEGATIVE COVENANTS

25

 

ii

--------------------------------------------------------------------------------


 

 

Section 10.1.

Consolidated Capital

25

 

Section 10.2.

Consolidated Leverage Ratio

25

 

Section 10.3.

Consolidated Interest Coverage Ratio

25

 

Section 10.4.

Priority Indebtedness

25

 

Section 10.5.

Limitation on Liens

25

 

Section 10.6.

Sales of Assets

28

 

Section 10.7.

Merger and Consolidation

29

 

Section 10.8.

Transactions with Affiliates

29

 

Section 10.9.

Terrorism Sanctions Regulations

30

 

Section 10.10.

Limitation on Proprietary Trading

30

 

 

 

 

SECTION 11.

EVENTS OF DEFAULT

30

 

 

 

SECTION 12.

REMEDIES ON DEFAULT, ETC

33

 

 

 

 

Section 12.1.

Acceleration

33

 

Section 12.2.

Other Remedies

33

 

Section 12.3.

Rescission

33

 

Section 12.4.

No Waivers or Election of Remedies, Expenses, Etc

34

 

 

 

SECTION 13.

REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES

34

 

 

 

 

Section 13.1.

Registration of Notes

34

 

Section 13.2.

Transfer and Exchange of Notes

34

 

Section 13.3.

Intercreditor Agreement

35

 

Section 13.4.

Replacement of Notes

35

 

 

 

 

SECTION 14.

PAYMENTS ON NOTES

35

 

 

 

 

Section 14.1.

Place of Payment

35

 

Section 14.2.

Home Office Payment

36

 

 

 

SECTION 15.

EXPENSES, ETC

36

 

 

 

 

Section 15.1.

Transaction Expenses

36

 

Section 15.2.

Survival

37

 

 

 

SECTION 16.

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

37

 

 

 

SECTION 17.

AMENDMENT AND WAIVER

37

 

 

 

 

Section 17.1.

Requirements

37

 

Section 17.2.

Solicitation of Holders of Notes

37

 

Section 17.3.

Binding Effect, Etc

38

 

Section 17.4.

Notes Held by Company, Etc

38

 

 

 

 

SECTION 18.

NOTICES

38

 

iii

--------------------------------------------------------------------------------


 

SECTION 19.

REPRODUCTION OF DOCUMENTS

39

 

 

 

SECTION 20.

CONFIDENTIAL INFORMATION

39

 

 

 

SECTION 21.

SUBSTITUTION OF PURCHASER

40

 

 

 

SECTION 22.

MISCELLANEOUS

41

 

 

 

 

Section 22.1.

Successors and Assigns

41

 

Section 22.2.

Payments Due on Non-Business Days

41

 

Section 22.3.

Accounting Terms

41

 

Section 22.4.

Severability

41

 

Section 22.5.

Construction

41

 

Section 22.6.

Counterparts

42

 

Section 22.7.

Governing Law

42

 

Section 22.8.

Jurisdiction and Process; Waiver of Jury Trial

42

 

Section 22.9.

Process Agent

42

 

iv

--------------------------------------------------------------------------------


 

SCHEDULE A

 

—

 

INFORMATION RELATING TO PURCHASERS

 

 

 

 

 

SCHEDULE B

 

—

 

DEFINED TERMS

 

 

 

 

 

SCHEDULE 4.9

 

—

 

Changes in Corporate Structure

 

 

 

 

 

SCHEDULE 5.4

 

—

 

Subsidiaries of the Company, Ownership of Subsidiary Stock, Affiliates

 

 

 

 

 

SCHEDULE 5.5

 

—

 

Financial Statements

 

 

 

 

 

SCHEDULE 5.11

 

—

 

Licenses, Permits, Etc.

 

 

 

 

 

SCHEDULE 5.15

 

—

 

Existing Indebtedness

 

 

 

 

 

SCHEDULE 10.5

 

—

 

Existing Liens

 

 

 

 

 

EXHIBIT 1

 

—

 

Form of 7.17% Senior Notes due January 30, 2013

 

 

 

 

 

EXHIBIT 2.2(a)

 

—

 

Form of Subsidiary Guaranty

 

 

 

 

 

EXHIBIT 2.2(b)

 

—

 

Form of Security Agreement

 

 

 

 

 

EXHIBIT 2.2(c)

 

—

 

Form of Pledge Agreement

 

 

 

 

 

EXHIBIT 4.4(a)

 

—

 

Form of Opinion of General Counsel to the Company

 

 

 

 

 

EXHIBIT 4.4(b)

 

—

 

Form of Opinion of Special Counsel to the Company

 

 

 

 

 

EXHIBIT 4.4(c)

 

—

 

Form of Opinion of Special Counsel to the Purchasers

 

 

 

 

 

EXHIBIT 4.12

 

—

 

Form of Intercreditor Agreement

 

v

--------------------------------------------------------------------------------


 

GFI GROUP INC.

100 WALL STREET

NEW YORK, NEW YORK 10005

 

$60,000,000 7.17% SENIOR NOTES
DUE JANUARY 30, 2013

 

Dated as of
January 30, 2008

 

TO THE PURCHASERS LISTED IN

THE ATTACHED SCHEDULE A:

 

Ladies and Gentlemen:

 

GFI GROUP INC., a Delaware corporation (the “Company”), agrees with the
Purchasers listed in the attached Schedule A (the “Purchasers”) to this Note
Purchase Agreement (this “Agreement”) as follows:

 

SECTION 1.                                                 AUTHORIZATION OF
NOTES.

 

Section 1.1.                                Description of Notes.  The Company
will authorize the issue and sale of the following:

 

Issue

 

Series and/or
Tranche

 

Aggregate
Principal
Amount

 

Interest Rate

 

Maturity Date

 

Senior Notes

 

N/A

 

$60,000,000

 

7.17% (subject to adjustment per Section 1.2(b))

 

January 30, 2013

 

 

The Senior Notes described above together are collectively referred to as the
“Notes” (such term shall also include any such notes issued in substitution
therefor pursuant to Section 13 of this Agreement).  The Notes shall be
substantially in the form set out in Exhibit 1, with such changes therefrom, if
any, as may be approved by the Purchasers and the Company.  Certain capitalized
and other terms used in this Agreement are defined in Schedule B; references to
a “Schedule” or an “Exhibit” are, unless otherwise specified, to a Schedule or
an Exhibit attached to this Agreement.

 

Section 1.2.           Interest Rate.  (a) Subject to Section 1.2(b), the Notes
shall bear interest (computed on the basis of a 360-day year of twelve 30-day
months) (i) on the unpaid principal

 

--------------------------------------------------------------------------------


 

thereof from the date of issuance at the per annum rate of interest of 7.17%
payable semi-annually in arrears on the 30th day of January and July in each
year commencing on July 30, 2008, until such principal sum shall have become due
and payable (whether at maturity, upon prepayment or otherwise) and (ii) on any
overdue principal, interest or Make-Whole Amount from the due date thereof
(whether by acceleration or otherwise) and, during the continuance of an Event
of Default, on the unpaid balance hereof, at the applicable Default Rate until
paid.

 

(b)       The per annum interest rate payable on the Notes shall be increased by
1.00% (the “RBC Change Premium”), if, pursuant to generally applicable insurance
regulations for U.S. life and health insurance companies, the risk based capital
factor (the “Risk Based Capital Factor”) attributed by any Purchaser to any Note
as of the date of Closing increases after the date of the Closing to a level
above the level prevailing on the date of the Closing (an “RBC Change”), then
any holder of a Note may give notice of such RBC Change (an “RBC Change Notice”)
to the Company, and,  within 10 Business Days of receipt thereof, the Company
shall give notice of such RBC Change to the other holders of the Notes and the
date that the interest rate payable on the Notes was increased by the RBC Change
Premium.  The RBC Change Premium will be in effect from the date of RBC Change
until the date the Risk Based Capital Factor decreases to its original level as
of the Closing Date, as specified in a further notice from the holder of any
Note to the Company.  The RBC Change Premium, while in effect, shall be due and
payable on the date that each semi-annual interest payment is due and payable on
the Notes beginning on the date of the first interest payment date that is
immediately following 120 days after a RBC Change.  The holders of the Notes
will use reasonable efforts to promptly notify the Company of any increases and
decreases in the Risk Based Capital Factor.

 

Notwithstanding anything to the contrary contained in this Section 1.2(b), the
RBC Change Premium shall not accrue on the Notes if, either (i) the Company has
Rated Securities outstanding at the time of such RBC Change and such Rated
Securities have an Investment Grade rating on the date 120 days after the date
of such RBC Change, or (ii) the Company does not have Rated Securities
outstanding at the time of such RBC Change but on the date 120 days after the
date of such RBC Change, the Company has outstanding Rated Securities that have
an Investment Grade rating.

 

SECTION 2.                                                 SALE AND PURCHASE OF
NOTES; COLLATERAL.

 

Section 2.1.   Notes.  Subject to the terms and conditions of this Agreement,
the Company will issue and sell to each Purchaser and each Purchaser will
purchase from the Company, at the Closing provided for in Section 3, the Notes
in the principal amount specified opposite such Purchaser’s name in Schedule A
at the purchase price of 100% of the principal amount thereof.  The obligations
of each Purchaser hereunder are several and not joint obligations and each
Purchaser shall have no obligation and no liability to any Person for the
performance or nonperformance by any other Purchaser hereunder.

 

Section 2.2.   Security for the Notes.  (a) The payment by the Company of all
amounts due with respect to the Notes and the performance by the Company of its
obligations under this Agreement and the other Note Documents to which it is a
party will be absolutely and



2

--------------------------------------------------------------------------------


 

unconditionally guaranteed by certain direct and indirect domestic Subsidiaries
of the Company as identified in Schedule 5.4 (each a “Subsidiary Guarantor”)
pursuant to the Subsidiary Guaranty Agreement, dated as of even date herewith,
which shall be substantially in the form of Exhibit 2.2(a) attached hereto, and
otherwise in accordance with the provisions of Section 9.7 hereof (the
“Subsidiary Guaranty”).

 

(b)       In addition, the Notes will be entitled to the benefit of: (i) that
certain Security Agreement, dated as of even date herewith, which shall be
substantially in the form of Exhibit 2.2(b) attached hereto (the “Security
Agreement”), by and among the Company, the Subsidiary Guarantors and the
Collateral Agent for the ratable benefit of the holders of Senior Secured
Indebtedness; and (ii) that certain Pledge Agreement, dated as of the date even
herewith, which shall be substantially in the form of Exhibit 2.2(c) attached
hereto (the “Pledge Agreement”), by and among the Company, the Subsidiary
Guarantors and the Collateral Agent for the ratable benefit of the holders of
Senior Secured Indebtedness.

 

(c)           Subject to Section 2.2(d) below, the holders of the Notes agree to
discharge and release any Subsidiary Guarantor from the Subsidiary Guaranty upon
the written notice of the Company, provided that (i) such Subsidiary Guarantor
has been released and discharged (or will be released and discharged
concurrently with the release of such Subsidiary Guarantor under the Subsidiary
Guaranty) as an obligor and guarantor under and in respect of the Bank Credit
Agreement and the Company so certifies to the holders of the Notes in a
certificate of a Responsible Officer, (ii) at the time of such release and
discharge, the Company shall deliver a certificate of a Responsible Officer to
the holders of the Notes stating that no Default or Event of Default exists and
that no amount is then due and payable under the Subsidiary Guaranty, and
(iii) if any fee or other form of consideration is given to any holder of
Indebtedness of the Company expressly for the purpose of such release, holders
of the Notes shall receive equivalent consideration.

 

(d)           Notwithstanding anything to the contrary contained in
Section 2.2(c), if any Subsidiary Guarantor has granted any Lien in favor of the
Collateral Agent pursuant to any Collateral Document, the Subsidiary Guarantor
shall not be released from its obligations under a Subsidiary Guaranty unless
the Collateral Agent shall have released all of the Liens granted by such
Subsidiary Guarantor in favor of the Collateral Agent in accordance with the
terms of the Note Documents.

 

SECTION 3.                                                 CLOSING.

 

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Chapman and Cutler, LLP, 111 West Monroe Street, Chicago,
Illinois 60603 at 10:00 a.m. Central time, at a closing (the “Closing”) on
January 30, 2008 or on such other Business Day thereafter on or prior to
January 31, 2008 as may be agreed upon by the Company and the Purchasers (the
“Closing Date”).   On the Closing Date, the Company will deliver to each
Purchaser the Notes to be purchased by such Purchaser in the form of a single
Note (or such greater number of Notes in denominations of at least $500,000 as
such Purchaser may request) dated the date of the Closing Date and registered in
such Purchaser’s name (or in the name of such Purchaser’s nominee), against
delivery by such Purchaser to the Company or its order of

 

3

--------------------------------------------------------------------------------


 

immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for the account of the Company to
Account Number 1233103322, at Bank of America, San Francisco, CA, ABA Number
026009593, in the Account Name of “GFI Group Inc.”  If, on the Closing Date, the
Company shall fail to tender such Notes to any Purchaser as provided above in
this Section 3, or any of the conditions specified in Section 4 shall not have
been fulfilled to such Purchaser’s satisfaction, such Purchaser shall, at such
Purchaser’s election, be relieved of all further obligations under this
Agreement, without thereby waiving any rights such Purchaser may have by reason
of such failure or such nonfulfillment.

 

SECTION 4.                                                 CONDITIONS TO
CLOSING.

 

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:

 

Section 4.1.              Representations and Warranties.

 

(a)           Representations and Warranties of the Company.  The
representations and warranties of the Company in the Note Documents to which it
is a party shall be correct when made and at the time of the Closing.

 

(b)           Representations and Warranties of the Subsidiary Guarantors. The
representations and warranties of each Subsidiary Guarantor in the Note
Documents to which it is a party shall be correct when made and at the time of
the Closing.

 

Section 4.2.              Performance; No Default.  The Company and each
Subsidiary Guarantor shall have performed and complied with all agreements and
conditions contained in the Note Documents required to be performed or complied
with by the Company and each such Subsidiary Guarantor prior to or at the
Closing, and after giving effect to the issue and sale of the Notes (and the
application of the proceeds thereof as contemplated by Section 5.14), no Default
or Event of Default shall have occurred and be continuing.  Neither the Company
nor any Subsidiary shall have entered into any transaction since the date of the
Memorandum that would have been prohibited by Sections 10.5 through 10.9,
inclusive, had such Sections applied since such date.

 

Section 4.3.              Compliance Certificates.

 

(a)           Officer’s Certificate of the Company.  The Company shall have
delivered to such Purchaser an Officer’s Certificate, dated the Closing Date,
certifying that the conditions specified in Sections 4.1, 4.2 and 4.9 have been
fulfilled.

 

(b)           Secretary’s Certificate of the Company.  The Company shall have
delivered to such Purchaser a certificate, dated the Closing Date, certifying as
to the resolutions attached thereto and other corporate proceedings relating to
the authorization, execution and delivery of the Notes and this Agreement.

 

4

--------------------------------------------------------------------------------


 

(c)           Officer’s Certificate of the Subsidiary Guarantors.  Each
Subsidiary Guarantor shall have delivered to such Purchaser an Officer’s
Certificate, dated the Closing Date, certifying that the conditions specified in
Sections 4.1(b), 4.2 and 4.9 have been fulfilled.

 

(d)           Secretary’s Certificate of the Subsidiary Guarantors.  Each
Subsidiary Guarantor shall have delivered to such Purchaser a certificate, dated
the Closing Date, certifying as to the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Subsidiary Guaranty.

 

Section 4.4.              Opinions of Counsel.  Such Purchaser shall have
received opinions in form and substance satisfactory to such Purchaser, dated
the Closing Date (a) from Scott Pintoff, General Counsel of the Company,
covering the matters set forth in Exhibit 4.4(a) and covering such other matters
incident to the transactions contemplated hereby as such Purchaser or its
counsel may reasonably request (and the Company hereby requests its counsel to
deliver such opinion to the Purchasers), (b) from Milbank, Tweed, Hadley &
McCloy LLP, special counsel for the Company, covering the matters set forth in
Exhibit 4.4(b) and covering such other matters incident to the transactions
contemplated hereby as such Purchaser or its counsel may reasonably request (and
the Company hereby requests its counsel to deliver such opinion to the
Purchasers), and (c) from Chapman and Cutler, LLP, the Purchasers’ special
counsel in connection with such transactions, substantially in the form set
forth in Exhibit 4.4(c) and covering such other matters incident to such
transactions as such Purchaser may reasonably request.

 

Section 4.5.              Purchase Permitted By Applicable Law, Etc.  On the
date of the Closing such Purchaser’s purchase of Notes shall (a) be permitted by
the laws and regulations of each jurisdiction to which such Purchaser is
subject, without recourse to provisions (such as section 1405(a)(8) of the New
York Insurance Law) permitting limited investments by insurance companies
without restriction as to the character of the particular investment, (b) not
violate any applicable law or regulation (including, without limitation,
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (c) not subject such Purchaser to any tax, penalty or liability under or
pursuant to any applicable law or regulation, which law or regulation was not in
effect on the date hereof.  If requested by such Purchaser, such Purchaser shall
have received an Officer’s Certificate certifying as to such matters of fact as
such Purchaser may reasonably specify to enable such Purchaser to determine
whether such purchase is so permitted.

 

Section 4.6.              Sale of Other Notes.  Contemporaneously with the
Closing the Company shall sell to each other Purchaser and each other Purchaser
shall purchase the Notes to be purchased by it at the Closing as specified in
Schedule A.

 

Section 4.7.              Payment of Special Counsel Fees.  Without limiting the
provisions of Section 15.1, the Company shall have paid on or before the Closing
Date, the reasonable fees, reasonable charges and reasonable disbursements of
the Purchasers’ special counsel referred to in Section 4.4 to the extent
reflected in a statement of such counsel rendered to the Company at least two
Business Days prior to the Closing Date and reasonably agreed to by the Company.

 

5

--------------------------------------------------------------------------------


 

Section 4.8.              Private Placement Number.  A Private Placement Number
issued by Standard & Poor’s CUSIP Service Bureau (in cooperation with the
Securities Valuation Office of the National Association of Insurance
Commissioners) shall have been obtained for the Notes.

 

Section 4.9.              Changes in Corporate Structure.  Neither the Company
nor any Subsidiary Guarantor shall have changed its jurisdiction of organization
or, except as reflected in Schedule 4.9, been a party to any merger or
consolidation, or shall have succeeded to all or any substantial part of the
liabilities of any other entity, at any time following the date of the most
recent financial statements referred to in Schedule 5.5.

 

Section 4.10.            Subsidiary Guaranty.  The Subsidiary Guaranty shall
have been duly authorized, executed and delivered by each Subsidiary Guarantor
and such Purchaser shall have received a true, correct and complete copy
thereof.

 

Section 4.11.            Collateral Documents.  The Collateral Documents shall
have been duly authorized, executed and delivered by the respective parties
thereto and such Purchaser shall have received true, complete, executed copies
thereof.

 

Section 4.12. Insurance.  Certificates of insurance evidencing the insurance
policies required to be delivered pursuant to the Collateral Documents shall
have been delivered to the Purchasers and their special counsel.

 

Section 4.13.            UCC Searches.  UCC financing statement, judgment lien
and Federal income tax lien searches for each relevant jurisdiction shall have
been delivered to the Purchasers and their special counsel.

 

Section 4.14.            Filings.  Each financing statement and intellectual
property notice required to be filed, registered or recorded in connection with
the transactions contemplated by the Collateral Documents shall have been
delivered to the Collateral Agent for filing, registration or recordation in
each office, together with all certificates evidencing any certificated equity
interest pledged to the Collateral Agent and all duly executed stock powers
endorsed in blank, in each case required in order to create in favor of the
Collateral Agent, for the ratable benefit of the holders of Senior Secured
Indebtedness, a valid perfected first priority Lien on the Collateral, and all
necessary filing, registration and other similar fees, and all taxes and other
charges related to such filings, registrations and recordations, shall have been
paid in full by the Company or Subsidiary Guarantors.

 

Section 4.15.            Funding Instructions.  At least three Business Days
prior to the date of the Closing, the Purchasers’ special counsel shall have
received on behalf of each Purchaser a letter including written instructions
signed by a Responsible Officer on letterhead of the Company confirming the
information specified in Section 3 including (i) the name and address of the
transferee bank, (ii) such transferee bank’s ABA number and (iii) the account
name and number into which the purchase price for the Notes is to be deposited.

 

Section 4.16.            Proceedings and Documents.  All corporate and other
organizational proceedings in connection with the transactions contemplated by
the Note Documents and all

 

6

--------------------------------------------------------------------------------


 

documents and instruments incident to such transactions shall be satisfactory to
such Purchaser and its special counsel, and such Purchaser and its special
counsel (and the Company) shall have received all such counterpart originals or
certified or other copies of such documents as such Purchaser or such special
counsel may reasonably request from the Company or the Purchasers, as
applicable.

 

SECTION 5.                REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each Purchaser that:

 

Section 5.1.              Organization; Power and Authority.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation, and is duly qualified as a foreign
corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  The
Company has the corporate power and authority to own or hold under lease the
properties it purports to own or hold under lease, to transact the business it
transacts and proposes to transact, to execute and deliver each Note Document
and to perform the provisions hereof and thereof.

 

Section 5.2.              Authorization, Etc.  Each Note Document (including
each Note to be issued on the Closing Date) has been duly authorized by all
necessary corporate action on the part of the Company, and each Note Document
constitutes a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by (i) applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

Section 5.3.              Disclosure.  The Company, through its agent, Banc of
America Securities LLC, has delivered to each Purchaser a copy of a Private
Placement Memorandum, dated November, 2007 (the “Memorandum”), relating to the
transactions contemplated by the Note Documents.  The Memorandum (including the
documents or filings with the SEC referenced therein) fairly describes, in all
material respects, the general nature of the business and principal properties
of the Company and its Subsidiaries.  The Note Documents, the Memorandum
(including the documents or filings with the SEC referenced therein), the
documents, certificates or other writings delivered to the Purchasers by or on
behalf of the Company in connection with the transactions contemplated hereby
and thereby and the financial statements listed in Schedule 5.5, in each case,
delivered to the Purchasers prior to Closing Date (this Agreement, the
Memorandum and such documents, certificates or other writings and such financial
statements being referred to, collectively, as the “Disclosure Documents”),
taken as a whole, do not contain any untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein not
misleading in light of the circumstances under which they were made.  Except as
disclosed in the Disclosure Documents, since December 31, 2006, there has been
no change in the financial condition, operations or business of the Company or
any of its Subsidiaries except changes that individually or in the aggregate
would not reasonably be

 

7

--------------------------------------------------------------------------------


 

expected to have a Material Adverse Effect.  There is no fact known to the
Company that would reasonably be expected to have a Material Adverse Effect that
has not been set forth herein or in the Disclosure Documents.

 

Section 5.4.              Organization and Ownership of Shares of Subsidiaries;
Affiliates.  (a) Schedule 5.4 contains (except as noted therein) complete and
correct lists (i) of the Company’s Subsidiaries, showing, as to each Subsidiary,
the correct name thereof, the jurisdiction of its organization, and the
percentage of shares of each class of its capital stock or similar equity
interests outstanding owned by the Company and each other Subsidiary and
identifying the Subsidiary Guarantors, and all other Investments of the Company
and its Subsidiaries consisting of Capital Stock, (ii) of the Company’s
Affiliates, other than Subsidiaries, and (iii) of the Company’s directors and
senior officers.

 

(b)           All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, are fully paid and nonassessable
and are owned by the Company or another Subsidiary free and clear of any Lien
(except as otherwise disclosed in Schedule 5.4).

 

(c)           Each Subsidiary identified in Schedule 5.4 is a corporation or
other legal entity duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Each such Subsidiary has the corporate or other power and
authority to own or hold under lease the properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact.

 

(d)           Except as described in the section entitled “Liquidity and Capital
Resources” contained in the Company’s most recently filed Form 10-Q, no
Subsidiary is a party to, or otherwise subject to, any legal restriction or any
agreement (other than this Agreement, the Bank Credit Agreement, the agreements
listed on Schedule 5.4 and customary limitations imposed by corporate law
statutes or net capital requirements of any relevant law) restricting the
ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to the Company or any of its Subsidiaries that
owns outstanding shares of capital stock or similar equity interests of such
Subsidiary.

 

Section 5.5.              Financial Statements; Material Liabilities.  The
Company has delivered to each Purchaser copies of the consolidated financial
statements of the Company and its Subsidiaries listed on Schedule 5.5.  All of
said financial statements (including in each case the related schedules and
notes) fairly present in all material respects the consolidated financial
position of the Company and its Subsidiaries as of the respective dates
specified in such Schedule and the consolidated results of their operations and
cash flows for the respective periods so specified and have been prepared in
accordance with GAAP consistently applied throughout the periods involved except
as set forth in the notes thereto (subject, in the case of any interim financial
statements, to normal year-end adjustments).  Except as disclosed in Schedule
5.5, the Company and its Subsidiaries do not have any Material liabilities that
are not

 

8

--------------------------------------------------------------------------------


 

disclosed or reserved for on such financial statements (including the notes
thereto) or otherwise disclosed in the Disclosure Documents.

 

Section 5.6.              Compliance with Laws, Other Instruments, Etc.  The
execution, delivery and performance by the Company of each Note Document to
which it is a party will not (a) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of the Company or any Subsidiary under, any indenture, mortgage,
deed of trust, loan, purchase or credit agreement, lease, corporate charter or
by-laws, or any other agreement or instrument to which the Company or any
Subsidiary is bound or by which the Company or any Subsidiary or any of their
respective properties may be bound or affected, (b) conflict with or result in a
breach of any of the terms, conditions or provisions of any order, judgment,
decree, or ruling of any court, arbitrator or Governmental Authority applicable
to the Company or any Subsidiary, or (c) violate any provision of any statute or
other rule or regulation of any Governmental Authority applicable to the Company
or any Subsidiary.

 

Section 5.7.              Governmental Authorizations, Etc.  No consent,
approval or authorization of, or registration, filing or declaration with, any
Governmental Authority is required in connection with the execution, delivery or
performance by the Company of any Note Document to which it is a party.

 

Section 5.8.              Litigation; Observance of Agreements, Statutes and
Orders.  (a) There are no actions, suits, investigations or proceedings pending
or, to the knowledge of the Company, threatened against or affecting the Company
or any Subsidiary or any property of the Company or any Subsidiary in any court
or before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

 

(b)           Neither the Company nor any Subsidiary is in default under any
term of any agreement or instrument to which it is a party or by which it is
bound, or any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or is in violation of any applicable law, ordinance,
rule or regulation (including without limitation Environmental Laws or the USA
Patriot Act) of any Governmental Authority, which default or violation,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

 

Section 5.9.              Taxes.  The Company and its Subsidiaries have filed
all tax returns that are required to have been filed in any jurisdiction, and
have paid all taxes shown to be due and payable on such returns and all other
taxes and assessments levied upon them or their properties, assets, income or
franchises, to the extent such taxes and assessments have become due and payable
and before they have become delinquent, except for any taxes and assessments
(a) the amount of which is not individually or in the aggregate Material or
(b) the amount, applicability or validity of which is currently being contested
in good faith by appropriate proceedings and with respect to which the Company
or a Subsidiary, as the case may be, has established adequate reserves in
accordance with GAAP.  The Company knows of no basis for any other tax or
assessment that would reasonably be expected to have a Material Adverse Effect. 
The charges, accruals and reserves on the books of the Company and its
Subsidiaries in respect of federal, state or other taxes for all fiscal periods
are adequate.  The federal income tax liabilities of the

 

9

--------------------------------------------------------------------------------


 

Company and its Subsidiaries have been finally determined (whether by reason of
completed audits or the statute of limitations having run) for all fiscal years
up to and including the fiscal year ended December 31, 2004.

 

Section 5.10.            Title to Property; Leases.  The Company and its
Subsidiaries have good and sufficient title to their respective properties which
the Company and its Subsidiaries own or purport to own that individually or in
the aggregate are Material, including all such properties reflected in the most
recent audited balance sheet referred to in Section 5.5 or purported to have
been acquired by the Company or any Subsidiary after said date (except as sold
or otherwise disposed of in the ordinary course of business), in each case free
and clear of Liens prohibited by this Agreement.  All leases that individually
or in the aggregate are Material are valid and subsisting and are in full force
and effect in all material respects.

 

Section 5.11.            Licenses, Permits, Etc.  The Company and its
Subsidiaries own, or possess the legal right to use, all of the trademarks,
copyrights, patents, material licenses and other material intellectual property
rights (collectively, “IP Rights”) that are reasonably necessary for the
operation of their respective businesses.  Set forth on Schedule 5.11 is a list
of all IP Rights registered or pending registration with the United States
Copyright Office, the United States Patent and Trademark Office, the United
Kingdom Patent Office or the European Community Trademark Office and owned by
the Company and the Subsidiary Guarantors as of the Closing Date.  Except for
such claims and infringements that could not reasonably be expected to have a
Material Adverse Effect, no claim has been asserted and is pending by any Person
challenging or questioning the use of any IP Rights or the validity or
effectiveness of any IP Rights, nor does the Company or any Subsidiary Guarantor
know of any such claim, and, to the knowledge of the Responsible Officer of the
Company or any Subsidiary Guarantor, the use of any IP Rights by the Company or
any Subsidiary or the granting of a right or a license in respect of any IP
Rights from the Company or any Subsidiary does not infringe on the rights of any
Person.  None of the IP Rights owned by any of the Company or any Subsidiary
Guarantor is subject to any licensing agreement or similar arrangement other
than (a) licenses of software in the ordinary course of business to customers,
value added resellers and distributors, (b) licenses of trademarks and
tradenames in the ordinary course of business to value added resellers and
distributors, (c) as set forth on Schedule 5.11 or (d) as otherwise not
prohibited hereunder.

 

Section 5.12.            Compliance with ERISA.  (a) The Company and each ERISA
Affiliate have operated and administered each Plan in compliance with all
applicable laws except for such instances of noncompliance as have not resulted
in and would not reasonably be expected to result in a Material Adverse Effect. 
Neither the Company nor any ERISA Affiliate has incurred any liability pursuant
to Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans (as defined in section 3 of ERISA), and no
event, transaction or condition has occurred or exists that would reasonably be
expected to result in the incurrence of any such liability by the Company or any
ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to such penalty or excise tax provisions
or to section 401(a)(29) or 412 of the Code or section 4068 of ERISA, other than
such liabilities or Liens as would not be individually or in the aggregate
Material.

 

10

--------------------------------------------------------------------------------


 

(b)           The present value of the aggregate benefit liabilities under each
of the Plans (other than Multiemployer Plans), determined as of the end of such
Plan’s most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities.  The term “benefit liabilities” has the
meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3 of ERISA.

 

(c)           The Company and its ERISA Affiliates have not incurred any
withdrawal liabilities (and are not subject to contingent withdrawal
liabilities) under section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that individually or in the aggregate are Material.

 

(d)           The expected post-retirement benefit obligation (determined as of
the last day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of the Company and its Subsidiaries is not Material.

 

(e)           The execution and delivery of each Note Document and the issuance
and sale of the Notes hereunder will not involve any transaction that is subject
to the prohibitions of Section 406 of ERISA or in connection with which a tax
would be imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code.  The
representation by the Company to each Purchaser in the first sentence of this
Section 5.12(e) is made in reliance upon and subject to the accuracy of such
Purchaser’s representation in Section 6.3 as to the sources of the funds to be
used to pay the purchase price of the Notes to be purchased by such Purchaser.

 

Section 5.13.            Private Offering by the Company.  Neither the Company
nor anyone acting on the Company’s behalf has offered the Notes or any similar
securities for sale to, or solicited any offer to buy any of the same from, or
otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers and not more than 50 other Institutional Investors, each of
which has been offered the Notes in connection with a private sale for
investment.  Neither the Company nor anyone acting on its behalf has taken, or
will take, any action that would subject the issuance or sale of the Notes to
the registration requirements of Section 5 of the Securities Act or to the
registration requirements of any securities or blue sky laws of any applicable
jurisdiction.

 

Section 5.14.            Use of Proceeds; Margin Regulations.  The Company will
apply the proceeds of the sale of the Notes for general corporate purposes of
the Company, which may include, without limitation, refinancing existing
indebtedness and funding acquisitions.  No part of the proceeds from the sale of
the Notes hereunder will be used, directly or indirectly, for the purpose of
buying or carrying any margin stock within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System (12 CFR 221), or for the
purpose of buying or carrying or trading in any securities under such
circumstances as to involve the Company in a violation of Regulation X of said
Board (12 CFR 224) or to involve any broker or dealer in a violation of
Regulation T of said Board (12 CFR 220).  Margin stock does not constitute more
than 10% of the value of the consolidated assets of the Company and its
Subsidiaries and the Company does not have any present intention that margin
stock will constitute more than 10% of

 

11

--------------------------------------------------------------------------------


 

the value of such assets.  As used in this Section, the terms “margin stock” and
“purpose of buying or carrying” shall have the meanings assigned to them in said
Regulation U.

 

Section 5.15.            Existing Indebtedness; Future Liens.  (a) Except as
described therein, Schedule 5.15 sets forth a complete and correct list of all
outstanding Indebtedness of the Company and its Subsidiaries as of September 30,
2007, since which date there has been no Material change in the amounts,
interest rates, sinking funds, installment payments or maturities of the
Indebtedness of the Company or its Subsidiaries.  Neither the Company nor any
Subsidiary is in default and no waiver of default is currently in effect, in the
payment of any principal or interest on any Indebtedness of the Company or such
Subsidiary, and no event or condition exists with respect to any Indebtedness of
the Company or any Subsidiary, that would permit (or that with notice or the
lapse of time, or both, would permit) one or more Persons to cause such
Indebtedness to become due and payable before its stated maturity or before its
regularly scheduled dates of payment.

 

(b)           Except as disclosed in Schedule 5.15, neither the Company nor any
Subsidiary has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien not permitted by Section 10.5.

 

(c)           Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
the Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Company, except as specifically indicated in
Schedule 5.15.

 

Section 5.16.            Foreign Assets Control Regulations, Etc.  (a) Neither
the sale of the Notes by the Company hereunder nor its use of the proceeds
thereof will violate the Trading with the Enemy Act, as amended, or any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto.

 

(b)           Neither the Company nor any Subsidiary is a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or,
to the knowledge of the Company, engages in any dealings or transactions with
any such Person.  The Company and its Subsidiaries are in compliance, in all
material respects, with the USA Patriot Act.

 

(c)           No part of the proceeds from the sale of the Notes hereunder will
be used, directly or indirectly, for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such Act applies to the Company.

 

12

--------------------------------------------------------------------------------


 

Section 5.17.        Status under Certain Statutes.  Neither the Company nor any
Subsidiary is an “investment company” registered or required to be registered
under the Investment Company Act of 1940, as amended, or is subject to
regulation under the Public Utility Holding Company Act of 2005, as amended, the
ICC Termination Act of 1995, as amended, or the Federal Power Act, as amended.

 

Section 5.18.        Environmental Matters.  (a) Neither the Company nor any
Subsidiary has knowledge of any liability or has received any notice of any
liability, and no proceeding has been instituted raising any liability against
the Company or any of its Subsidiaries or any of their respective real
properties now or formerly owned, leased or operated by any of them, or other
assets, alleging any damage to the environment or violation of any Environmental
Laws, except, in each case, such as would not reasonably be expected to result
in a Material Adverse Effect.

 

(b)           Neither the Company nor any Subsidiary has knowledge of any facts
which would give rise to any liability, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
would not reasonably be expected to result in a Material Adverse Effect.

 

(c)           Neither the Company nor any of its Subsidiaries has stored any
Hazardous Materials on real properties now or formerly owned, leased or operated
by any of them or has disposed of any Hazardous Materials in each case in a
manner contrary to any Environmental Laws in each case in any manner that would
reasonably be expected to result in a Material Adverse Effect.

 

(d)           The Company does not own any real property and the Company does
not have any knowledge nor has it been informed by any landlord that any
properties leased or operated by the Company are not in compliance with
applicable Environmental Laws, except where failure to comply would not
reasonably be expected to result in a Material Adverse Effect.

 

Section 5.19.        Notes Rank Pari Passu.  The obligations of the Company
under the Note Documents rank pari passu in right of payment with all other
Senior Secured Indebtedness (actual or contingent).

 

Section 5.20.        Perfection of Liens.  The Collateral Documents and/or
financing statements or similar notices thereof will, when recorded or filed for
record in all public offices wherein such filing or recordation is necessary,
perfect the Liens thereof that can be perfected by filing a financing statement
under Article 9 of the UCC.

 

Section 5.21.        Filings.  All necessary UCC financing statements and other
filings have been or will be filed for record in all public offices wherein such
filing is necessary to perfect the liens or security interests created by the
Collateral Documents.  Each Collateral Document constitutes a valid perfected
first priority lien or security interest on the Collateral described therein.

 

13

--------------------------------------------------------------------------------


 

Section 5.22.        Representations and Warranties in Collateral Documents. 
All representations and warranties of the Company contained in the Collateral
Documents are incorporated herein by reference with the same force and effect as
though set forth herein in full.

 

SECTION 6.                                                 REPRESENTATIONS OF
EACH PURCHASER.

 

Section 6.1.           Purchase for Investment.  Each Purchaser severally
represents that it is purchasing the Notes for its own account or for one or
more separate accounts maintained by it or for the account of one or more
pension or trust funds and not with a view to the distribution thereof, provided
that the disposition of such Purchaser’s or such pension or trust funds’
property shall at all times be within such Purchaser’s or such pension or trust
funds’ control.  Each Purchaser understands that the Notes have not been
registered under the Securities Act and may be resold only if registered
pursuant to the provisions of the Securities Act or if an exemption from
registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Company is
not required to register the Notes.

 

Section 6.2.           Accredited Investor.  Each Purchaser represents that it
is an “accredited investor” (as defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act acting for its own account (and not for
the account of others) or as a fiduciary or agent for others (which others are
also “accredited investors”).   Each Purchaser further represents that such
Purchaser has had the opportunity to read all of the Company’s periodic filings
with the SEC and to ask questions of the Company and received answers concerning
the terms and conditions of the sale of the Notes.

 

Section 6.3.           Source of Funds.  Each Purchaser severally represents
that at least one of the following statements is an accurate representation as
to each source of funds (a “Source”) to be used by such Purchaser to pay the
purchase price of the Notes to be purchased by such Purchaser hereunder:

 

(a)           the Source is an “insurance company general account” (as the term
is defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed 10% of
the total reserves and liabilities of the general account (exclusive of separate
account liabilities) plus surplus as set forth in the NAIC Annual Statement
filed with such Purchaser’s state of domicile; or

 

(b)           the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any

 

14

--------------------------------------------------------------------------------


 

annuitant)) are not affected in any manner by the investment performance of the
separate account; or

 

(c)           the Source is either (i) an insurance company pooled separate
account, within the meaning of PTE 90-1 or (ii) a bank collective investment
fund, within the meaning of the PTE 91-38 and, except as disclosed by such
Purchaser to the Company in writing pursuant to this clause (c), no employee
benefit plan or group of plans maintained by the same employer or employee
organization beneficially owns more than 10% of all assets allocated to such
pooled separate account or collective investment fund; or

 

(d)           the Source constitutes assets of an “investment fund” (within the
meaning of Part V of the QPAM Exemption) managed by a “qualified professional
asset manager” or “QPAM” (within the meaning of Part V of the QPAM Exemption),
no employee benefit plan’s assets that are included in such investment fund,
when combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Section V(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, exceed 20% of the total client assets
managed by such QPAM, the conditions of Part I(c) and (g) of the QPAM Exemption
are satisfied, as of the last day of its most recent calendar quarter, the QPAM
does not own a 10% or more interest in the Company and no person controlling or
controlled by the QPAM (applying the definition of “control” in Section V(e) of
the QPAM Exemption) owns a 20% or more interest in the Company (or less than 20%
but greater than 10%, if such person exercises control over the management or
policies of the Company by reason of its ownership interest) and (i) the
identity of such QPAM and (ii) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Company
in writing pursuant to this clause (d); or

 

(e)           the Source constitutes assets of a “plan(s)” (within the meaning
of Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house
asset manager” or “INHAM” (within the meaning of Part IV of the INHAM
Exemption), the conditions of Part I(a), (g) and (h) of the INHAM Exemption are
satisfied, neither the INHAM nor a person controlling or controlled by the INHAM
(applying the definition of “control” in Section IV(d) of the INHAM Exemption)
owns a 5% or more interest in the Company and (i) the identity of such INHAM and
(ii) the name(s) of the employee benefit plan(s) whose assets constitute the
Source have been disclosed to the Company in writing pursuant to this clause
(e); or

 

(f)            the Source is a governmental plan; or

 

(g)           the Source does not include assets of any employee benefit plan,
other than a plan exempt from the coverage of ERISA and Section 4975 of the
Code.

 

As used in this Section 6.3, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

 

15

--------------------------------------------------------------------------------


 

SECTION 7.                                                 INFORMATION AS TO
COMPANY.

 

Section 7.1.           Financial and Business Information.  The Company shall
deliver to each holder of Notes that is an Institutional Investor:

 

(a)           Quarterly Statements — within 45 days after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year),

 

(i)            a consolidated balance sheet of the Company and its Subsidiaries
as at the end of such quarter, and

 

(ii)           consolidated statements of income of the Company and its
Subsidiaries, for such quarter and (in the case of the second and third
quarters) for the portion of the fiscal year ending with such quarter, and

 

(iii)          consolidated statements of cash flows of the Company and its
Subsidiaries, for the portion of the fiscal year ending with such quarter,

 

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that filing with the SEC within the time period specified
above of the Company’s Quarterly Report on Form 10-Q prepared in compliance with
the requirements therefor shall be deemed to satisfy the requirements of this
Section 7.1(a);

 

(b)           Annual Statements — within 90 days after the end of each fiscal
year of the Company,

 

(i)            a consolidated balance sheet of the Company and its Subsidiaries,
as at the end of such year, and

 

(ii)           consolidated statements of income, changes in shareholders’
equity and cash flows of the Company and its Subsidiaries, for such year,

 

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit

 

16

--------------------------------------------------------------------------------


 

provides a reasonable basis for such opinion in the circumstances, provided that
filing with the SEC within the time period specified above of the Company’s
Annual Report on Form 10-K for such fiscal year (together with the Company’s
annual report to shareholders (when completed), if any, prepared pursuant to
Rule 14a-3 under the Exchange Act) prepared in accordance with the requirements
therefor shall be deemed to satisfy the requirements of this Section 7.1(b);

 

(c)           SEC and Other Reports — except for filings referred to in
Section 7.1(a) and (b) above, promptly upon their becoming available and, to the
extent applicable, one copy of (i) each financial statement, report, notice or
proxy statement sent by the Company or any Subsidiary to its principal lending
banks as a whole (excluding information sent to such banks in the ordinary
course of administration of a bank facility, such as information relating to
pricing and borrowing availability) or to public securities holders generally,
and (ii) each regular or periodic report, each registration statement (without
exhibits except as expressly requested by such holder), and each prospectus and
all amendments thereto filed by the Company or any Subsidiary with the SEC and
of all press releases and other statements made available generally by the
Company or any Subsidiary to the public concerning developments that are
Material, provided that, the Company shall be deemed to have satisfied the
requirements of this Section 7.1(c) if such information is posted on “EDGAR”;

 

(d)           Notice of Default or Event of Default — promptly, and in any event
within ten Business Days after a Responsible Officer becomes aware of the
existence of any Default or Event of Default or that any Person has given any
notice or taken any action with respect to a claimed default hereunder or that
any Person has given any notice or taken any action with respect to a claimed
default of the type referred to in Section 11(g), a written notice specifying
the nature and period of existence thereof and what action the Company is taking
or proposes to take with respect thereto;

 

(e)           ERISA Matters — promptly, and in any event within five Business
Days after a Responsible Officer becomes aware of any of the following, a
written notice setting forth the nature thereof and the action, if any, that the
Company or an ERISA Affiliate proposes to take with respect thereto:

 

(i) with respect to any Plan, any reportable event, as defined in
Section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date thereof; or

 

(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

 

17

--------------------------------------------------------------------------------


 

(iii) any event, transaction or condition that would result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the imposition of a penalty or excise tax under the provisions of the
Code relating to employee benefit plans, or the imposition of any Lien on any of
the rights, properties or assets of the Company or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, would reasonably be expected to have a Material Adverse Effect;

 

(f)            Notices from Governmental Authority — promptly, and in any event
within 30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that would reasonably be
expected to have a Material Adverse Effect;

 

(g)           Requested Information — with reasonable promptness, such other
data and information relating to the business, operations, affairs, financial
condition, assets or properties of the Company or any of its Subsidiaries or
relating to the ability of the Company to perform its obligations hereunder and
under the Notes as from time to time may be reasonably requested by any such
holder of Notes or such information regarding the Company required to satisfy
the requirements of 17 C.F.R. §230.144A, as amended from time to time, in
connection with any contemplated transfer of the Notes.

 

Section 7.2.              Officer’s Certificate.  Each set of financial
statements delivered to a holder of Notes pursuant to Section 7.1(a) or
Section 7.1(b) hereof shall be accompanied by a certificate of a Senior
Financial Officer setting forth:

 

(a)           Covenant Compliance — the information required in order to
establish whether the Company was in compliance with the requirements of
Section 10.1 through Section 10.7 hereof, inclusive, during the quarterly or
annual period covered by the statements then being furnished (including with
respect to each such Section, where applicable, the calculations of the maximum
or minimum amount, ratio or percentage, as the case may be, permissible under
the terms of such Sections, and the calculation of the amount, ratio or
percentage then in existence); and

 

(b)           Event of Default — a statement that such officer has reviewed the
relevant terms hereof and such review shall not have disclosed the existence
during the quarterly or annual period covered by the statements then being
furnished of any condition or event that constitutes a Default or an Event of
Default or, if any such condition or event existed or exists, specifying the
nature and period of existence thereof and what action the Company shall have
taken or proposes to take with respect thereto.

 

Section 7.3. Visitation.  The Company shall permit the representatives of each
holder of Notes that is an Institutional Investor:

 

18

--------------------------------------------------------------------------------


 

(a)           No Default — if no Default or Event of Default then exists, at the
expense of such holder and not more than one time per fiscal year and upon
reasonable prior notice to the Company, to visit the principal executive office
of the Company, to discuss the affairs, finances and accounts of the Company and
its Subsidiaries with the Company’s officers, and (with the consent of the
Company, which consent will not be unreasonably withheld) its independent public
accountants, and (with the consent of the Company, which consent will not be
unreasonably withheld) to visit the other offices and properties of the Company
and each Subsidiary, all at such reasonable times and as may be reasonably
requested in writing; and

 

(b)           Default — if a Default or Event of Default then exists, at the
expense of the Company, to visit and inspect any of the offices or properties of
the Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries), all at such times and as often as may be
requested.

 

SECTION 8.                                                 PAYMENT OF THE NOTES.

 

Section 8.1.              Required Prepayments.  There are no regularly
scheduled prepayments of principal on the Notes.  The entire unpaid principal
amount of the Notes shall become due and payable on January 30, 2013.

 

Section 8.2.              Optional Prepayments with Make-Whole Amount.  (a) The
Company may, at its option, upon notice as provided below, prepay at any time
all, or from time to time any part of, the Notes, in an amount not less than 5%
of the aggregate principal amount of the Notes then outstanding to be prepaid in
the case of a partial prepayment (or such lesser amount as shall be required to
effect a partial prepayment resulting from an offer of prepayment pursuant to
Section 10.6), at 100% of the principal amount so prepaid, together with
interest accrued thereon to the date of such prepayment, plus the Make-Whole
Amount determined for the prepayment date with respect to such principal amount
of each Note then outstanding to be prepaid.

 

(b)           The Company will give each holder of Notes written notice of each
optional prepayment under this Section 8.2 not less than 30 days and not more
than 60 days prior to the date fixed for such prepayment.  Each such notice
shall specify such date (which shall be a Business Day), the aggregate principal
amount of the Notes to be prepaid on such date, the principal amount of each
Note held by such holder to be prepaid (determined in accordance with
Section 8.3), and the interest to be paid on the prepayment date with respect to
such principal amount being prepaid, and shall be accompanied by a certificate
of a Senior Financial Officer as to the estimated respective Make-Whole Amount
due in connection with such prepayment (calculated as if the date of such notice
were the date of the prepayment), setting forth the details of such
computation.  Two Business Days prior to such prepayment, the Company shall
deliver to each holder of Notes a certificate of a Senior Financial Officer
specifying the calculation of each such Make-Whole Amount as of the specified
prepayment date.

 

19

--------------------------------------------------------------------------------


 

Section 8.3.              Allocation of Partial Prepayments.  In the case of
each partial prepayment of the Notes, the principal amount of the Notes to be
prepaid (which, for the avoidance of doubt, excludes Notes whose prepayment is
permitted to be, and is, declined by any holder of Notes) shall be allocated
among all of the Notes at the time outstanding in proportion, as nearly as
practicable, to the respective unpaid principal amounts thereof.

 

Section 8.4.              Maturity; Surrender, Etc.  In the case of each
prepayment of Notes pursuant to this Section 8, the principal amount of each
Note to be prepaid shall mature and become due and payable on the date fixed for
such prepayment (which shall be a Business Day), together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any.  From and after such date, unless the Company shall fail to pay such
principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue.  Any Note paid or prepaid in full shall be surrendered to the
Company and cancelled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.

 

Section 8.5.              Purchase of Notes.  The Company will not and will not
permit any Affiliate to purchase, redeem, prepay or otherwise acquire, directly
or indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with the terms of this Agreement and the
Notes, or (b) pursuant to a written offer to purchase any outstanding Notes made
by the Company or an Affiliate pro rata to the holders of the Notes upon the
same terms and conditions.  The Company will promptly cancel all Notes acquired
by it or any Affiliate pursuant to any payment, prepayment or purchase of Notes
pursuant to any provision of this Agreement and no Notes may be issued in
substitution or exchange for any such Notes.

 

Section 8.6.              Make-Whole Amount for the Notes.  The term “Make-Whole
Amount” means with respect to any Note an amount equal to the excess, if any, of
the Discounted Value of the Remaining Scheduled Payments with respect to the
Called Principal of such Note over, the amount of such Called Principal,
provided that the Make-Whole Amount may in no event be less than zero.  For the
purposes of determining the Make-Whole Amount, the following terms have the
following meanings with respect to the Called Principal of such Note:

 

“Called Principal” means, the principal of any Note that is to be prepaid
pursuant to Section 8.2 or has become or is declared to be immediately due and
payable pursuant to Section 12.1, as the context requires.

 

“Discounted Value” means, the amount obtained by discounting all Remaining
Scheduled Payments from their respective scheduled due dates to the Settlement
Date with respect to such Called Principal, in accordance with accepted
financial practice and at a discount factor (applied on the same periodic basis
as that on which interest on such Note is payable) equal to the Reinvestment
Yield.

 

“Reinvestment Yield” means, 0.50% plus the yield to maturity calculated by using
(i) the yields reported, as of 10:00 A.M. (New York City time) on the second
Business Day preceding the Settlement Date on screen “PX-1” on the Bloomberg
Financial Market Service (or such other information service as may replace
Bloomberg) for actively traded U.S. Treasury securities having a maturity equal
to the Remaining Average Life of such Called Principal as of such Settlement
Date, or (ii) if such yields are not reported as of such time or the yields
reported as of such time are not ascertainable, the Treasury Constant Maturity
Series Yields reported, for the latest day for which such yields have been so
reported as of the second Business Day preceding the Settlement Date, in Federal
Reserve Statistical Release H.15 (519) (or any comparable successor publication)
for actively traded

 

20

--------------------------------------------------------------------------------


 

U.S. Treasury securities having a constant maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date.  In either
case, the yield will be determined, if necessary, by (a) converting U.S.
Treasury bill quotations to bond-equivalent yields in accordance with accepted
financial practice and (b) interpolating linearly on a straight line basis
between (1) the actively traded U.S. Treasury security with the maturity closest
to and greater than the Remaining Average Life and (2) the actively traded U.S.
Treasury security with the maturity closest to and less than the Remaining
Average Life.

 

“Remaining Average Life” means, the number of years (calculated to the nearest
one-twelfth year) obtained by dividing (i) such Called Principal into (ii) the
sum of the products obtained by multiplying (a) the principal component of each
Remaining Scheduled Payment by (b) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date and the
scheduled due date of such Remaining Scheduled Payment.

 

“Remaining Scheduled Payments” means, all payments of such Called Principal and
interest thereon that would be due after the Settlement Date if no payment of
such Called Principal were made prior to its scheduled due date, provided that
if such Settlement Date is not a date on which interest payments are due to be
made under the terms of such Note, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.2 or 12.1.

 

“Settlement Date” means, the date on which such Called Principal is to be
prepaid pursuant to Section 8.2 or has become or is declared to be immediately
due and payable pursuant to Section 12.1, as the context requires.

 

Section 8.7.              Change of Control Prepayment Offer. (a) A “Change of
Control Prepayment Event” occurs if, either (i) there are Rated Securities
outstanding at the time of such Change of Control and on the date 120 days after
the date on which a Change of Control occurs they are not rated Investment Grade
or (ii) there are no Rated Securities outstanding at the time of such Change of
Control and the Company fails to have on the date 120 days after the date on
which a Change of Control occurs Investment Grade Rated Securities (whether by
failing to seek a rating or otherwise), in each case after giving pro forma
effect to the transaction giving rise to such Change of Control.

 

(b)           Promptly upon becoming aware that a Change of Control has
occurred, and in any event not later than 15 days after becoming aware of the
Change of Control, the Company shall give written notice of such fact to all
holders of the Notes.  Promptly upon becoming aware that

 

21

--------------------------------------------------------------------------------


 

a Change of Control Prepayment Event has occurred, and not later than 30 days
after becoming aware of the Change of Control Prepayment Event, the Company
shall give written notice (the “Company Notice”) of such fact to all holders of
the Notes.  The Company Notice shall (i) describe the facts and circumstances of
such Change of Control Prepayment Event in reasonable detail, (ii) refer to this
Section 8.7 and the rights of the holders hereunder and (iii) contain an offer
by the Company to prepay the entire unpaid principal amount of Notes held by
each holder in an amount equal to the Repurchase Price determined for the date
of prepayment with respect to such principal amount, which date shall be
specified in the Company Notice and shall be a Business Day not more than 60
days after such Company Notice is given (unless otherwise agreed among the
Company and each of the holders of the Notes) (the “Prepayment Date”).

 

(c)           Each holder of Notes shall notify the Company of such holder’s
acceptance or rejection of such offer by giving written notice thereof to the
Company within fifteen (15) Business Days after receipt of such notice from the
Company; provided that, the failure by the holder of any Note to respond to such
offer in writing within such time shall be deemed to be a rejection of such
offer.

 

(d)           On the Prepayment Date, the entire outstanding principal amount of
the Notes held by each holder of Notes which has accepted such prepayment offer
shall become due and payable on the Prepayment Date in an amount equal to the
Repurchase Price.  On the date that is two Business Days preceding the
Prepayment Date, the Company shall deliver to each holder of Notes being prepaid
a statement showing the Repurchase Price due in connection with such prepayment
and setting forth the details of the computation of such amount.

 

(e)           For purposes of this Section 8.7: the terms “Change of Control”,
“Investment Grade”, “Rated Securities”  and “Rating Agency” are defined in
Schedule B.

 

SECTION 9.                                                 AFFIRMATIVE
COVENANTS.

 

The Company covenants that so long as any of the Notes are outstanding:

 

Section 9.1.              Compliance with Law.  Without limiting Section 10.9,
the Company will, and will cause each of its Subsidiaries to, comply with all
laws, ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, the USA Patriot Act and
Environmental Laws, and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, except in such instances where any such law,
ordinance or governmental rules or regulation is being contested in good faith
by appropriate proceedings diligently conducted, provided that in each case that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

22

--------------------------------------------------------------------------------


 

Section 9.2.              Insurance.  The Company will, and will cause each of
its Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as the Company believes is
customary in the case of entities of established reputations engaged in the same
or a similar business and similarly situated except for any non-maintenance that
would not reasonably be expected to have a Material Adverse Effect.  In addition
to the foregoing, the Company shall, and shall cause each of the applicable
Subsidiary Guarantors to, maintain insurance with respect to the Collateral in
accordance with the terms and provisions of the Collateral Documents and nothing
in this Section 9.2 shall limit the obligations of the Company and the
Subsidiary Guarantors with respect to such terms and provision set forth in the
Collateral Documents.

 

Section 9.3.              Maintenance of Properties.  The Company will, and will
cause each of its Subsidiaries to, maintain and keep, or cause to be maintained
and kept, their respective properties in good repair, working order and
condition (other than ordinary wear and tear), so that the business carried on
in connection therewith may be properly conducted at all times, provided that
this Section shall not prevent the Company or any Subsidiary from discontinuing
the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Company has
concluded that such discontinuance would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  In addition to the
foregoing, the Company shall, and shall cause each of the applicable Subsidiary
Guarantors to, keep and maintain the Collateral in good repair, working order
and condition in accordance with the terms and provisions of the Collateral
Documents and nothing in this Section 9.3 shall limit the obligations of the
Company and the Subsidiary Guarantors with respect to such terms and provision
set forth in the Collateral Documents.

 

Section 9.4.              Payment of Taxes and Claims.  The Company will, and
will cause each of its Subsidiaries to, file all tax returns required to be
filed in any jurisdiction and to pay and discharge all taxes shown to be due and
payable on such returns and all other taxes, assessments, governmental charges,
or levies imposed on them or any of their properties, assets, income or
franchises, to the extent the same have become due and payable and before they
have become delinquent and all claims for which sums have become due and payable
that have or might become a Lien on properties or assets of the Company or any
Subsidiary not permitted by Section 10.5, provided that neither the Company nor
any Subsidiary need pay any such tax, assessment charge, levy or claim if (i) as
long as an extension of the foregoing exists, (ii) the amount, applicability or
validity thereof is contested by the Company or such Subsidiary on a timely
basis in good faith and in appropriate proceedings, and the Company or a
Subsidiary has established adequate reserves therefor in accordance with GAAP on
the books of the Company or such Subsidiary or (iii) the non-filing or
nonpayment, as the case may be, of all such taxes, assessments, charges, levies
and claims in the aggregate would not reasonably be expected to have a Material
Adverse Effect.

 

Section 9.5.              Corporate Existence, Etc.  Subject to Sections 10.6
and 10.7, the Company will at all times preserve and keep in full force and
effect its corporate existence, and will at all times preserve and keep in full
force and effect the corporate existence of each of its Subsidiaries

 

23

--------------------------------------------------------------------------------


 

(unless merged into the Company or a Subsidiary) and all rights and franchises
of the Company and its Subsidiaries unless, in the good faith judgment of the
Company, the termination of or failure to preserve and keep in full force and
effect such corporate existence, right or franchise would not, individually or
in the aggregate, have a Material Adverse Effect.

 

Section 9.6.              Ranking of Collateral Securing the Notes.  The
obligations of the Company and the Subsidiary Guarantors under the Note
Documents shall at all times be secured by a first priority perfected lien on
the Collateral purported to be pledged in favor of the Collateral Agent under
the Collateral Documents, that permits the holders of Notes to share in any
proceeds thereof on a parity with the lenders under the Bank Credit Agreement
and other creditors party to the Intercreditor Agreement, subject in each case
to permitted liens (if any) expressly permitted by the Collateral Documents.

 

Section 9.7.              Additional Subsidiary Guarantors.  The Company will
cause any domestic Subsidiary which is required by the terms of the Bank Credit
Agreement to become a party to, or otherwise guarantee, Indebtedness in respect
of the Bank Credit Agreement, to enter into the Subsidiary Guaranty and the
other Collateral Documents, as appropriate, and deliver to each of the holders
of the Notes (concurrently with the incurrence of any such obligation pursuant
to the Bank Credit Agreement) the following items:

 

(a)           a joinder agreement in respect of the Subsidiary Guaranty and the
other Collateral Documents, as appropriate;

 

(b)           a certificate signed by an authorized Responsible Officer of the
Company making representations and warranties to the effect of those contained
in Sections 5.4, 5.6 and 5.7, with respect to such Subsidiary and the Subsidiary
Guaranty, as applicable; and

 

(c)           an opinion of counsel (who may be in-house counsel for the
Company) addressed to each of the holders of the Notes and reasonably
satisfactory to the Required Holders, to the effect that the Subsidiary Guaranty
and the other Collateral Documents, as appropriate, by such Person has been duly
authorized, executed and delivered and that the Subsidiary Guaranty and the
other Collateral Documents, as appropriate, each constitute the legal, valid and
binding contract and agreement of such Person enforceable in accordance with its
terms, except as an enforcement of such terms may be limited by bankruptcy,
insolvency, fraudulent conveyance and similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles.

 

The Subsidiary Guarantors shall be released from their respective obligations
under the Subsidiary Guaranty upon the satisfaction of the terms and provisions
of Sections 2.2(c) hereof.

 

Section 9.8.              Books and Records. The Company will, and will cause
each of its Subsidiaries to, maintain proper books of record and account in
conformity with GAAP and all applicable requirements of any Governmental
Authority having legal or regulatory jurisdiction over the Company or such
Subsidiary, as the case may be.

 

24

--------------------------------------------------------------------------------


 

SECTION 10.                                           NEGATIVE COVENANTS.

 

The Company covenants that so long as any of the Notes are outstanding:

 

Section 10.1.            Consolidated Capital.  The Company will not at any time
permit Consolidated Capital to be less than the sum of (a) $300,000,000, plus
(b) 25% of Consolidated Net Income (but only if a positive number) for each
fiscal year beginning with the fiscal year ending December 31, 2008.

 

Section 10.2.               Consolidated Leverage Ratio.  As of the last day of
each fiscal quarter of the Company, the Company will not permit the ratio of
Consolidated Funded Indebtedness to Consolidated EBITDA (Consolidated EBITDA to
be calculated as at the end of each fiscal quarter for the four consecutive
fiscal quarters then ended) to exceed 2.75 to 1.00.

 

Section 10.3.               Consolidated Interest Coverage Ratio.  As of the
last day of each fiscal quarter of the Company, the Company will not permit the
ratio of Consolidated EBITDA to Consolidated Interest Charges for each period of
four consecutive fiscal quarters (Consolidated EBITDA and Consolidated Interest
Charges to be calculated as at the end of each fiscal quarter for the four
consecutive fiscal quarters then ended) to be less than 3.00 to 1.00.

 

Section 10.4.               Priority Indebtedness. The Company will not at any
time permit the aggregate amount of all Priority Indebtedness to exceed 15% of
Consolidated Capital (Consolidated Capital to be determined as of the end of the
then most recently ended fiscal quarter of the Company).

 

Section 10.5.               Limitation on Liens.  The Company will not, and will
not permit any of its Subsidiaries to, directly or indirectly create, incur,
assume or permit to exist (upon the happening of a contingency or otherwise) any
Lien on or with respect to any property or asset (including, without limitation,
any document or instrument in respect of goods or accounts receivable) of the
Company or any such Subsidiary, whether now owned or held or hereafter acquired,
or any income or profits therefrom, or assign or otherwise convey any right to
receive income or profits (unless it makes, or causes to be made, effective
provision whereby the Notes will be equally and ratably secured with any and all
other obligations thereby secured, such security to be pursuant to an agreement
reasonably satisfactory to the Required Holders and, in any such case, the Notes
shall have the benefit, to the fullest extent that, and with such priority as,
the holders of the Notes may be entitled under applicable law, of an equitable
Lien on such property), except:

 

(a)           Liens for taxes, assessments or other governmental charges that
are not yet due and payable or the payment of which is not at the time required
by Section 9.4;

 

(b)           any attachment or judgment Lien, unless the judgment it secures
shall not, within 60 days after the entry thereof, have been discharged or
execution thereof stayed pending appeal, or shall not have been discharged
within 60 days after the expiration of any such stay;

 

25

--------------------------------------------------------------------------------


 

(c)           Liens incidental to the conduct of business or the ownership of
properties and assets (including landlords’, carriers’, warehousemen’s,
mechanics’, materialmen’s and other similar Liens for sums not yet due and
payable) and Liens to secure the performance of bids, tenders, leases, or trade
contracts, or to secure statutory obligations, surety or appeal bonds or other
Liens incurred in the ordinary course of business and not in connection with the
borrowing of money;

 

(d)           leases or subleases granted to others, easements, rights-of-way,
restrictions and other similar charges or encumbrances, in each case incidental
to the ownership of property or assets or the ordinary conduct of the business
of the Company or any of its Subsidiaries, or Liens incidental to minor survey
exceptions and the like, provided that such Liens do not, in the aggregate,
materially detract from the value of such property;

 

(e)           Liens securing Indebtedness of a Subsidiary owed to the Company or
to a Subsidiary, provided that any such Liens are subordinated pursuant to a
written agreement in scope, form and substance satisfactory to the Required
Holders to any Liens created by the Collateral Documents;

 

(f)            (i) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA or (ii) any lien
arising by operation of law and any lien arising in the ordinary course of
trading (including any lien on a brokerage or trading account of the Company or
any Subsidiary where such lien arises in the ordinary course of business of
trading, including, for the avoidance of doubt, any lien in favor of Euroclear);

 

(g)           any interest of title of a lessor under, and Liens arising from
UCC financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;

 

(h)           normal and customary rights of setoff upon deposits of cash in
favor of banks or other depository institutions;

 

(i)            Liens of a collection bank arising under Section 4-210 of the UCC
on items in the course of collection;

 

(j)            Liens of sellers of goods to the Company and any of its
Subsidiaries arising under Article 2 of the UCC or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;

 

(k)           Liens existing as of the Closing Date and reflected in
Schedule 10.5;

 

(l)            Liens securing Indebtedness under the Bank Credit Agreement, the
Bank Collateral Documents and the Collateral Documents and any Indebtedness
permitted to be secured by the Collateral in favor of the Collateral Agent under
the terms of the

 

26

--------------------------------------------------------------------------------


 

Intercreditor Agreement, in each case so long as the Intercreditor Agreement is
in full force and effect;

 

(m)          Liens incurred after the Closing Date given to secure the payment
of the purchase price incurred in connection with the acquisition, construction
or improvement of property (other than accounts receivable or inventory) useful
and intended to be used in carrying on the business of the Company or a
Subsidiary, including Liens existing on such property at the time of acquisition
or construction thereof or Liens incurred within 365 days of such acquisition or
completion of such construction or improvement, provided that (i) the Lien shall
attach solely to the property acquired, purchased, constructed or improved;
(ii) at the time of acquisition, construction or improvement of such property
(or, in the case of any Lien incurred within three hundred sixty-five (365) days
of such acquisition or completion of such construction or improvement, at the
time of the incurrence of the Indebtedness secured by such Lien), the aggregate
amount remaining unpaid on all Indebtedness secured by Liens on such property,
whether or not assumed by the Company or a Subsidiary, shall not exceed the
lesser of (y) the cost of such acquisition, construction or improvement or
(z) the Fair Market Value of such property (as determined in good faith by one
or more officers of the Company to whom authority to enter into the transaction
has been delegated by the board of directors of the Company); and (iii) at the
time of such incurrence and after giving effect thereto, no Default or Event of
Default would exist;

 

(n)           any Lien existing on property of a Person immediately prior to its
being consolidated with or merged into the Company or a Subsidiary or its
becoming a Subsidiary, or any Lien existing on any property acquired by the
Company or any Subsidiary at the time such property is so acquired (whether or
not the Indebtedness secured thereby shall have been assumed), provided that
(i) no such Lien shall have been created or assumed in contemplation of such
consolidation or merger or such Person’s becoming a Subsidiary or such
acquisition of property, (ii) each such Lien shall extend solely to the item or
items of property so acquired and, if required by the terms of the instrument
originally creating such Lien, other property which is an improvement to or is
acquired for specific use in connection with such acquired property, and
(iii) at the time of such incurrence and after giving effect thereto, no Default
or Event of Default would exist;

 

(o)           any extensions, renewals or replacements of any Lien permitted by
the preceding subparagraphs (k), (l), (m) and (n) of this Section 10.5, provided
that (i) no additional property shall be encumbered by such Liens, (ii) the
unpaid principal amount of the Indebtedness or other obligations secured thereby
(including any unused commitment applicable thereto) shall not be increased on
or after the date of any extension, renewal or replacement, and (iii) at such
time and immediately after giving effect thereto, no Default or Event of Default
shall have occurred and be continuing; and

 

(p)           Liens securing Priority Indebtedness of the Company or any
Subsidiary, provided that the aggregate principal amount of any such Priority
Indebtedness shall be permitted by Section 10.4.

 

27

--------------------------------------------------------------------------------


 

Section 10.6.     Sales of Assets.  The Company will not, and will not permit
any Subsidiary to, sell, lease or otherwise dispose of any substantial part (as
defined below) of the assets of the Company and its Subsidiaries; provided,
however, that the Company or any Subsidiary may sell, lease or otherwise dispose
of assets constituting a substantial part of the assets of the Company and its
Subsidiaries if such assets are sold in an arms length transaction and, at such
time and after giving effect thereto, no Default or Event of Default shall have
occurred and be continuing and an amount equal to the net proceeds received from
such sale, lease or other disposition (but only with respect to that portion of
such assets that exceeds the definition of “substantial part” set forth below)
shall be used within 365 days of such sale, lease or disposition, in any
combination:

 

(1)       to acquire productive assets (including equity interest in any Person
that becomes a Subsidiary) used or useful in carrying on the business of the
Company and its Subsidiaries and having a value at least equal to the value of
such assets sold, leased or otherwise disposed of; and/or

 

(2)       to prepay or retire Senior Secured Indebtedness of the Company and/or
its Subsidiaries, provided that (i) the Company shall offer to prepay each
outstanding Note in a principal amount which equals the Ratable Portion for such
Note, and (ii) any such prepayment of the Notes shall be made at par, together
with accrued interest thereon to the date of such prepayment, but without the
payment of the Make-Whole Amount.  Any offer of prepayment of the Notes pursuant
to this Section 10.6 shall be given to each holder of the Notes by written
notice that shall be delivered not less than fifteen (15) days and not more than
sixty (60) days prior to the proposed prepayment date.  Each such notice shall
state that it is given pursuant to this Section and that the offer set forth in
such notice must be accepted by such holder in writing and shall also set forth
(i) the prepayment date, (ii) a description of the circumstances which give rise
to the proposed prepayment and (iii) a calculation of the Ratable Portion for
such holder’s Notes.  Each holder of the Notes which desires to have its Notes
prepaid shall notify the Company in writing delivered not less than five
(5) Business Days prior to the proposed prepayment date of its acceptance of
such offer of prepayment.  Prepayment of Notes pursuant to this Section 10.6
shall be made in accordance with Section 8.2 (but without payment of the
Make-Whole Amount).

 

As used in this Section 10.6, a sale, lease or other disposition of assets shall
be deemed to be a “substantial part” of the assets of the Company and its
Subsidiaries if the book value of such assets, when added to the book value of
all other assets sold, leased or otherwise disposed of by the Company and its
Subsidiaries during the period of 12 consecutive months ending on the date of
such sale, lease or other disposition, exceeds 10% of the book value of
Consolidated Total Assets, determined as of the end of the fiscal quarter
immediately preceding such sale, lease or other disposition; provided that there
shall be excluded from any determination of a “substantial part” any (i) sale or
disposition of assets in the ordinary course of business of the Company and its
Subsidiaries, (ii) any transfer of assets from the Company to any  Subsidiary or
from any Subsidiary to the Company or a  Subsidiary and (iii) any sale or
transfer of property acquired by the Company or any Subsidiary after the date of
this Agreement to any Person within 365 days following the acquisition or
construction of such property by the Company or

 

28

--------------------------------------------------------------------------------


 

any Subsidiary if the Company or a Subsidiary shall concurrently with such sale
or transfer, lease such property, as lessee.

 

Section 10.7.     Merger and Consolidation.  The Company will not, and will not
permit any of its Subsidiaries to, consolidate with or merge with any other
Person or convey, transfer or lease substantially all of its assets in a single
transaction or series of transactions to any Person; provided that:

 

(1)       any Subsidiary of the Company may (x) consolidate with or merge with,
or convey, transfer or lease substantially all of its assets in a single
transaction or series of transactions to, (i) the Company or a Subsidiary so
long as in any merger or consolidation involving the Company, the Company shall
be the surviving or continuing corporation or (ii) any other Person so long as
the survivor is a Subsidiary, or (y) convey, transfer or lease all of its assets
in compliance with the provisions of Section 10.6; and

 

(2)       the foregoing restriction does not apply to the consolidation or
merger of the Company with, or the conveyance, transfer or lease of
substantially all of the assets of the Company in a single transaction or series
of transactions to, any Person so long as:

 

(a)           the successor formed by such consolidation or the survivor of such
merger or the Person that acquires by conveyance, transfer or lease
substantially all of the assets of the Company as an entirety, as the case may
be (the “Successor Corporation”), shall be a solvent entity organized and
existing under the laws of the United States of America, any State thereof or
the District of Columbia;

 

(b)          if the Company is not the Successor Corporation, such Successor
Corporation shall have executed and delivered to each holder of Notes its
assumption of the due and punctual performance and observance of each covenant
and condition of this Agreement, the Notes and the Collateral Documents
(pursuant to such agreements, instruments and filings as shall be reasonably
satisfactory to the Required Holders), and the Successor Corporation shall have
caused to be delivered to each holder of Notes (A) an opinion of nationally
recognized independent counsel, to the effect that all agreements or instruments
effecting such assumption are enforceable in accordance with their terms and
(B) an acknowledgment from each Subsidiary Guarantor that the Subsidiary
Guaranty and the Collateral Documents to which it is a party continue in full
force and effect; and

 

(c)           immediately after giving effect to such transaction no Default or
Event of Default would exist.

 

Section 10.8.     Transactions with Affiliates.  The Company will not and will
not permit any Subsidiary to enter into directly or indirectly any Material
transaction or Material group of related transactions (including without
limitation the purchase, lease, sale or exchange of properties of any kind or
the rendering of any service) with any Affiliate (other than the Company or
another Subsidiary), except in the ordinary course and upon fair and reasonable

 

29

--------------------------------------------------------------------------------


 

terms that are not materially less favorable to the Company or such Subsidiary,
taken as a whole, than would be obtainable in a comparable arm’s-length
transaction with a Person not an Affiliate.  Compensation and reimbursement of
expenses of officers and directors approved by the Company’s compensation
committee shall be deemed to be fair and reasonable for purposes of this
Section 10.8.

 

Section 10.9.     Terrorism Sanctions Regulations.  The Company will not and
will not permit any Subsidiary to (a) become a Person described or designated in
the Specially Designated Nationals and Blocked Persons List of the Office of
Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or (b) to its
knowledge, engage in any dealings or transactions with any such Person.

 

Section 10.10.   Limitation on Proprietary Trading.  The Company will not and
will not permit any Subsidiary to engage in any trading activity for its own
account (it being agreed that matched principal transactions will not be
considered trading for its own account) other than (a) any activity entered into
in the ordinary course of business for the purposes of managing its cash and
(b) any trading of securities for its own account; provided that after giving
effect to any such purchase of securities the aggregate amount of the initial
purchase price of all such securities held by the Company and its Subsidiaries
shall not exceed 5% of Consolidated Capital at the time of such purchase.

 

SECTION 11.              EVENTS OF DEFAULT.

 

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

 

(a)     the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or

 

(b)     the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or

 

(c)     the Company defaults in the performance of or compliance with any term
contained in Sections 10.1 through 10.7, inclusive; or

 

(d)     the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in paragraphs (a), (b) and (c) of
this Section 11) or contained in any other Note Document, or any Subsidiary
Guarantor defaults in the performance of or compliance with any term of the
Subsidiary Guaranty or any other Note Document to which it is a party, and such
default is not remedied within 30 days after the earlier of (i) a Responsible
Officer obtaining actual knowledge of such default or (ii) the Company or any
Subsidiary Guarantor receiving written notice of such default from any holder of
a Note (any such written notice to be identified as a “notice of default” and to
refer specifically to this paragraph (d) of Section 11); or

 

30

--------------------------------------------------------------------------------


 

(e)           any Subsidiary Guaranty or Collateral Document ceases to be a
legally valid, binding and enforceable obligation or contract of a Subsidiary
Guarantor (other than upon a release of any Subsidiary Guarantor from a
Subsidiary Guaranty in accordance with the terms of Section 2.2(c) hereof), or
any Subsidiary Guarantor or any party by, through or on account of any such
Person, challenges the validity, binding nature or enforceability of any such
Subsidiary Guaranty or Collateral Document; or

 

(f)            any representation or warranty made in writing by or on behalf of
the Company or Subsidiary Guarantor in any Note Document or by any officer of
the Company or any Subsidiary Guarantor in any writing furnished in connection
with the transactions contemplated by any Note Document proves to have been
false or incorrect in any material respect on the date as of which made; or

 

(g)           (i) the Company or any Subsidiary is in default (as principal or
as guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest (in the payment amount of at least $100,000) on
any Indebtedness other than the Notes that is outstanding in an aggregate
principal amount of at least $25,000,000 beyond any period of grace provided
with respect thereto, or (ii) the Company or any Subsidiary is in default in the
performance of or compliance with any term of any instrument, mortgage,
indenture or other agreement relating to any Indebtedness other than the Notes
in an aggregate principal amount of at least $25,000,000 or any other condition
exists, and as a consequence of such default or condition such Indebtedness has
become, or has been declared, due and payable or one or more Persons have the
right to declare such Indebtedness to be due and payable before its stated
maturity or before its regularly scheduled dates of payment, or (iii) as a
consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the right of the holder of Indebtedness to convert
such Indebtedness into equity interests), the Company or any Subsidiary has
become obligated to purchase or repay Indebtedness other than the Notes before
its regular maturity or before its regularly scheduled dates of payment in an
aggregate outstanding principal amount of at least $25,000,000 or one or more
Persons have the right to require the Company or any Subsidiary to purchase or
repay such Indebtedness; or

 

(h)           the Company, any Material Subsidiary or any Subsidiary Guarantor
(i) is generally not paying, or admits in writing its inability to pay, its
debts as they become due, (ii) files, or consents by answer or otherwise to the
filing against it of, a petition for relief or reorganization or arrangement or
any other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, reorganization, moratorium or other similar law of any
jurisdiction, (iii) makes an assignment for the benefit of its creditors,
(iv) consents to the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property, (v) is adjudicated as insolvent or to be
liquidated, or (vi) takes corporate action for the purpose of any of the
foregoing; or

 

(i)            a court or Governmental Authority of competent jurisdiction
enters an order appointing, without consent by the Company, any of its Material
Subsidiaries or

 

31

--------------------------------------------------------------------------------


 

any Subsidiary Guarantor, a custodian, receiver, trustee or other officer with
similar powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Company, any of its
Material Subsidiaries or any Subsidiary Guarantor, or any such petition shall be
filed against the Company, any of its Material Subsidiaries or any Subsidiary
Guarantor (including but not limited to the commencement of any liquidation
initiated by Securities Investor Protection Corp. pursuant to The Securities
Investor Protection Act of 1970) and such petition shall not be dismissed within
60 days; or

 

(j)            a final judgment or judgments at any one time outstanding for the
payment of money aggregating in excess of $25,000,000 are rendered against one
or more of the Company, its Subsidiaries or any Subsidiary Guarantor and which
judgments are not, within 60 days after entry thereof, bonded, discharged or
stayed pending appeal, or are not discharged within 60 days after the expiration
of such stay; or

 

(k)           the Lien created by any Collateral Document ceases to be a first
priority (subject to Permitted Liens) perfected Lien on the Collateral purported
to be secured thereby, except as otherwise expressly permitted to be released by
such Collateral Document; or

 

(l)            if (i) any Plan shall fail to satisfy the minimum funding
standards of ERISA or the Code for any plan year or part thereof or a waiver of
such standards or extension of any amortization period is sought or granted
under Section 412 of the Code, (ii) a notice of intent to terminate any Plan
shall have been or is reasonably expected to be filed with the PBGC or the PBGC
shall have instituted proceedings under Section 4042 of ERISA to terminate or
appoint a trustee to administer any Plan or the PBGC shall have notified the
Company or any ERISA Affiliate that a Plan may become a subject of any such
proceedings, (iii) the aggregate “amount of unfunded benefit liabilities”
(within the meaning of Section 4001(a)(18) of ERISA) under all Plans, determined
in accordance with Title IV of ERISA, shall exceed $25,000,000, (iv) the Company
or any ERISA Affiliate shall have incurred or is reasonably expected to incur
any liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, (v) the Company or
any ERISA Affiliate withdraws from any Multiemployer Plan, or (vi) the Company
or any Subsidiary establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that would increase the
liability of the Company or any Subsidiary thereunder; and any such event or
events described in clauses (i) through (vi) above, either individually or
together with any other such event or events, would reasonably be expected to
have a Material Adverse Effect.

 

As used in Section 11(l), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.

 

32

--------------------------------------------------------------------------------


 

SECTION 12.              REMEDIES ON DEFAULT, ETC.

 

Section 12.1.     Acceleration.  (a) If an Event of Default with respect to the
Company described in paragraph (h) or (i) of Section 11 (other than an Event of
Default described in clause (i) of paragraph (h) or described in clause (vi) of
paragraph (h) by virtue of the fact that such clause encompasses clause (i) of
paragraph (h)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.

 

(b)     If any other Event of Default has occurred and is continuing, any holder
or holders of more than 50% in aggregate principal amount of the Notes at the
time outstanding may at any time at its or their option, by notice or notices to
the Company, declare all the Notes then outstanding to be immediately due and
payable.

 

(c)     If any Event of Default described in paragraph (a) or (b) of Section 11
has occurred and is continuing with respect to any Notes, any holder or holders
of Notes at the time outstanding affected by such Event of Default may at any
time, at its or their option, by notice or notices to the Company, declare all
the Notes held by such holder or holders to be immediately due and payable.

 

Upon any Note becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Note will forthwith mature and the entire
unpaid principal amount of such Note, plus (i) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (ii) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived.  The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that any provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

 

Section 12.2.     Other Remedies.  If any Default or Event of Default has
occurred and is continuing, and irrespective of whether any Notes have become or
have been declared immediately due and payable under Section 12.1, the holder of
any Note at the time outstanding may proceed to protect and enforce the rights
of such holder by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained
herein or in any Note, or for an injunction against a violation of any of the
terms hereof or thereof, or in aid of the exercise of any power granted hereby
or thereby or by law or otherwise.

 

Section 12.3.     Rescission.  At any time after the Notes have been declared
due and payable pursuant to clause (b) or (c) of Section 12.1, the holders of
more than 50% in aggregate principal amount of the Notes then outstanding, by
written notice to the Company, may rescind and annul any such declaration and
its consequences if (a) the Company has paid all overdue interest on the Notes,
all principal of and Make-Whole Amount on any Notes that are due and payable and
are unpaid other than by reason of such declaration, and all interest on such
overdue principal and

 

33

--------------------------------------------------------------------------------


 

Make-Whole Amount and (to the extent permitted by applicable law) any overdue
interest in respect of the Notes, at the Default Rate, (b) neither the Company
nor any other Person shall have paid any amounts which have become due solely by
reason of such declaration, (c) all Events of Default and Defaults, other than
non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 17, and
(d) no judgment or decree has been entered for the payment of any monies due
pursuant hereto or to any Notes.  No rescission and annulment under this
Section 12.3 will extend to or affect any subsequent Event of Default or Default
or impair any right consequent thereon.

 

Section 12.4.     No Waivers or Election of Remedies, Expenses, Etc.  No course
of dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies.  No right, power or remedy conferred
by this Agreement or by any Note upon any holder thereof shall be exclusive of
any other right, power or remedy referred to herein or therein or now or
hereafter available at law, in equity, by statute or otherwise.  Without
limiting the obligations of the Company under Section 15, the Company will pay
to the holder of each Note on demand such further amount as shall be sufficient
to cover all costs and expenses of such holder incurred in any enforcement or
collection under this Section 12, including, without limitation, reasonable
attorneys’ fees, expenses and disbursements.

 

SECTION 13.              REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

 

Section 13.1.     Registration of Notes.  The Company shall keep at its
principal executive office a register for the registration and registration of
transfers of Notes.  The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register.  Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary.  The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.

 

Section 13.2.     Transfer and Exchange of Notes.  Upon surrender of any Note to
the Company at the address and to the attention of the designated officer (all
as specified in Section 18(iii)), for registration of transfer or exchange (and
in the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) in exchange therefor,
in an aggregate principal amount equal to the unpaid principal amount of the
surrendered Note.  Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Exhibit I hereto. 
Each such new Note shall be dated and bear interest from the date to which
interest shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon.  The Company may
require payment of a sum sufficient to cover any

 

34

--------------------------------------------------------------------------------


 

stamp tax or governmental charge imposed in respect of any such transfer of
Notes.  Notes shall not be transferred in denominations of less than $500,000,
provided that if necessary to enable the registration of transfer by a holder of
its entire holding of Notes, one Note may be in a denomination of less than
$500,000.  Any transferee, by its acceptance of a Note registered in its name
(or the name of its nominee), shall be deemed to have made the representation
set forth in Section 6.3.

 

The Notes have not been registered under the Securities Act or under the
securities laws of any state and may not be transferred or resold unless
registered under the Securities Act and all applicable state securities laws or
unless an exemption from the requirement for such registration is available,
except under circumstances where neither such registration nor such exemption is
required by law.

 

Section 13.3. Intercreditor Agreement.  The Purchasers have executed and
delivered the Intercreditor Agreement that sets forth the relative rights of the
holders of the Senior Secured Indebtedness as provided therein, and each
subsequent holder of a Note shall be bound by the terms and provisions of the
Intercreditor Agreement.

 

Section 13.4.             Replacement of Notes.  Upon receipt by the Company at
the address and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and

 

(a)           in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

 

(b)           in the case of mutilation, upon surrender and cancellation
thereof,

 

the Company at its own expense shall execute and deliver not more than ten
Business Days following satisfaction of such conditions, in lieu thereof, a new
Note, dated and bearing interest from the date to which interest shall have been
paid on such lost, stolen, destroyed or mutilated Note or dated the date of such
lost, stolen, destroyed or mutilated Note if no interest shall have been paid
thereon.

 

SECTION 14.              PAYMENTS ON NOTES.

 

Section 14.1. Place of Payment.  Subject to Section 14.2, payments of principal,
Make-Whole Amount, if any, and interest becoming due and payable on the Notes
shall be made in New York, New York at the principal office of Banc of America
Securities LLC in such jurisdiction.  The Company may at any time, by notice to
each holder of a Note, change the place of payment of the Notes so long as such
place of payment shall be either the principal office of

 

35

--------------------------------------------------------------------------------


 

the Company in such jurisdiction or the principal office of a bank or trust
company in such jurisdiction.

 

Section 14.2.     Home Office Payment.  So long as any Purchaser or such
Purchaser’s nominee shall be the holder of any Note, and notwithstanding
anything contained in Section 14.1 or in such Note to the contrary, the Company
will pay all sums becoming due on such Note for principal, Make-Whole Amount, if
any, and interest by the method and at the address specified for such purpose
for such Purchaser on Schedule A hereto, or by such other method or at such
other address as such Purchaser shall have from time to time specified to the
Company in writing for such purpose (as reasonably acknowledged by the Company),
without the presentation or surrender of such Note or the making of any notation
thereon, except that upon written request of the Company made concurrently with
or reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to
Section 14.1.  Prior to any sale or other disposition of any Note held by any
Purchaser or such Purchaser’s nominee, such Purchaser will, at its election,
either endorse thereon the amount of principal paid thereon and the last date to
which interest has been paid thereon or surrender such Note to the Company in
exchange for a new Note or Notes pursuant to Section 13.2.  The Company will
afford the benefits of this Section 14.2 to any Institutional Investor that is
the direct or indirect transferee of any Note.

 

SECTION 15.              EXPENSES, ETC.

 

Section 15.1.     Transaction Expenses.  Whether or not the transactions
contemplated hereby and by the other Note Documents are consummated, the Company
will pay all costs and expenses (including reasonable attorneys’ fees of one
special counsel for the Purchasers as a group) incurred by the Purchasers in
connection with the consummation of the transactions contemplated hereby and by
the other Note Documents.  The Company further agrees to pay all costs and
expenses (including reasonable attorneys’ fees of one special counsel for the
Purchasers as a group and, if reasonably necessary due to local law
considerations, a local counsel in each applicable jurisdiction, for the
Purchasers as a group) incurred by the holders of the Notes in connection with
any amendments, waivers or consents requested by the Company under or in respect
of any Note Document (whether or not such amendment, waiver or consent becomes
effective), including, without limitation: (a) the costs and expenses incurred
in enforcing or defending (or determining whether or how to enforce or defend)
any rights under any Note Document or in responding to any subpoena or other
legal process or informal investigative demand issued in connection with any
Note Document, or by reason of being a Holder of any Note and (b) the costs and
expenses, including financial advisors’ fees, incurred in connection with the
insolvency or bankruptcy of the Company or any Subsidiary or in connection with
any work-out or restructuring of the transactions contemplated hereby and by the
other Note Documents.  The Company will pay, and will save each Purchaser and
each other Holder of a Note harmless from, all claims in respect of any fees,
costs or expenses, if any, of brokers and finders (other than those, if any,
retained by a Purchaser or other Holder in connection with its purchase of the
Notes).

 

36

--------------------------------------------------------------------------------


 

Section 15.2.     Survival.  The obligations of the Company under this
Section 15 will survive the payment or transfer of any Note, the enforcement,
amendment or waiver of any provision of any Note Document, and the termination
of any Note Document.

 

SECTION 16.              SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE
AGREEMENT.

 

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any such Note or portion thereof or interest therein and the
payment of any Note may be relied upon by any subsequent holder of any such
Note, regardless of any investigation made at any time by or on behalf of any
Purchaser or any other holder of any such Note.  All statements contained in any
certificate or other instrument delivered by or on behalf of the Company
pursuant to this Agreement shall be deemed representations and warranties of the
Company under this Agreement.  Subject to the preceding sentence, this Agreement
and the other Note Documents embody the entire agreement and understanding
between the Purchasers and the Company and supersede all prior agreements and
understandings relating to the subject matter hereof.

 

SECTION 17.              AMENDMENT AND WAIVER.

 

Section 17.1.     Requirements.  This Agreement and the Notes may be amended,
and the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Company and the Required Holders, except that (i) no amendment or waiver of any
of the provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term
(as it is used in any such Section), will be effective as to any holder of Notes
unless consented to by such holder of Notes in writing, and (ii) no such
amendment or waiver may, without the written consent of all of the holders of
Notes at the time outstanding affected thereby, (A) subject to the provisions of
Section 12 relating to acceleration or rescission, change the amount or time of
any prepayment or payment of principal of, or reduce the rate or change the time
of payment or method of computation of interest (if such change results in a
decrease in the interest rate) or of the Make-Whole Amount on, the Notes,
(B) change the percentage of the principal amount of the Notes the holders of
which are required to consent to any such amendment or waiver, or (C) amend any
of Sections 8, 11(a), 11(b), 12, 17 or 20.

 

Section 17.2.     Solicitation of Holders of Notes.

 

(a)     Solicitation.  The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes.  The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.

 

(b)     Payment.  The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant

 

37

--------------------------------------------------------------------------------


 

any security or provide other credit support, to any holder of Notes as
consideration for or as an inducement to the entering into by any holder of
Notes of any waiver or amendment of any of the terms and provisions hereof
unless such remuneration is concurrently paid, or security is concurrently
granted or other credit support is concurrently provided, on the same terms,
ratably to each holder of Notes then outstanding even if such holder did not
consent to such waiver or amendment.

 

(c)       Consent in Contemplation of Transfer.  Any consent made pursuant to
this Section 17 by a holder of Notes that has transferred or has agreed to
transfer its Notes to the Company, any Subsidiary or any Affiliate of the
Company and has provided or has agreed to provide such written consent as a
condition to such transfer shall be void and of no force or effect except solely
as to such holder, and any amendments effected or waivers granted or to be
effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such holder.

 

Section 17.3.     Binding Effect, Etc.  Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Company
without regard to whether such Note has been marked to indicate such amendment
or waiver.  No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon.  No course of dealing between the
Company and the holder of any Note nor any delay in exercising any rights
hereunder or under any Note shall operate as a waiver of any rights of any
holder of such Note.  As used herein, the term “this Agreement” and references
thereto shall mean this Agreement as it may from time to time be amended or
supplemented.

 

Section 17.4.     Notes Held by Company, Etc.  Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement or the Notes, or
have directed the taking of any action provided herein or in the Notes to be
taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by the Company or any of its Affiliates shall be deemed not to
be outstanding.

 

SECTION 18.              NOTICES.

 

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), (b) by
a recognized overnight delivery service (with charges prepaid), or (c) other
than in the case of notices to the Company, by posting to IntraLinks® or a
similar service reasonably acceptable to the Required Holders if the sender on
the same day sends or causes to be sent notice of such posting by email or in
accordance with clause (a) or (b) above.  Any such notice must be sent:

 

38

--------------------------------------------------------------------------------


 

(i)            if to a Purchaser or such Purchaser’s nominee, to such Purchaser
or such Purchaser’s nominee at the address or, in the case of clause (c) above,
the email address, specified for such communications in Schedule A to this
Agreement, or at such other address or email address as such Purchaser or such
Purchaser’s nominee shall have specified to the Company in writing pursuant to
this Section 18;

 

(ii)           if to any other holder of any Note, to such holder at such
address as such other holder shall have specified to the Company in writing
pursuant to this Section 18, or

 

(iii)          if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of Chief Financial Officer, with a copy to the
General Counsel, or at such other address as the Company shall have specified to
the holder of each Note in writing pursuant to this Section 18.

 

Notices under this Section 18 will be deemed given only when actually received.

 

SECTION 19.              REPRODUCTION OF DOCUMENTS.

 

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced.  The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.  This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.

 

SECTION 20.              CONFIDENTIAL INFORMATION.

 

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any Person acting on such Purchaser’s behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by the Company or any
Subsidiary or (d) constitutes financial statements delivered to such Purchaser

 

39

--------------------------------------------------------------------------------


 

under Section 7.1 that are otherwise publicly available.  Each Purchaser will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) such
Purchaser’s directors, trustees, officers, employees, agents, attorneys and
affiliates (to the extent such disclosure reasonably relates to the
administration of the investment represented by such Purchaser’s Notes),
(ii) such Purchaser’s financial advisors and other professional advisors who
agree to hold confidential the Confidential Information substantially in
accordance with the terms of this Section 20, (iii) any other holder of any
Note, (iv) any Institutional Investor to which such Purchaser sells or offers to
sell such Note or any part thereof or any participation therein (if such Person
has agreed in writing prior to its receipt of such Confidential Information to
be bound by the provisions of this Section 20 for the benefit of the Company),
(v) any Person from which such Purchaser offers to purchase any security of the
Company (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this Section 20),
(vi) any federal or state regulatory authority having jurisdiction over such
Purchaser, (vii) the National Association of Insurance Commissioners or any
similar organization, or any nationally recognized rating agency that requires
access to information about such Purchaser’s investment portfolio, or (viii) any
other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to such Purchaser, (x) in response to any subpoena or other legal
process, (y) in connection with any litigation to which such Purchaser is a
party, or (z) if an Event of Default has occurred and is continuing, to the
extent such Purchaser may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under such Purchaser’s Notes, the Subsidiary Guaranty, this
Agreement or any other Note Document.  In connection with the delivery or
disclosure of any Confidential Information pursuant to clause (viii)(x) or
clause (viii)(y), the applicable Purchaser shall endeavor (to the extent
permitted by law) to give prior notice of such proposed delivery or disclosure
to the Company, provided that, such Purchaser shall not be liable in any manner
for the failure to give the Company such prior notice of such proposed delivery
or disclosure of Confidential Information.  Each holder of a Note, by its
acceptance of a Note, will be deemed to have agreed to be bound by and to be
entitled to the benefits of this Section 20 as though it were a party to this
Agreement.  On reasonable request by the Company in connection with the delivery
to any holder of a Note of information required to be delivered to such holder
under this Agreement or requested by such holder (other than a holder that is a
party to this Agreement or its nominee), such holder will enter into an
agreement with the Company embodying the provisions of this Section 20.

 

SECTION 21.              SUBSTITUTION OF PURCHASER.

 

Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6.  Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 21), shall be deemed to refer to such Affiliate in lieu of such
original Purchaser.  In the event that such

 

40

--------------------------------------------------------------------------------


 

Affiliate is so substituted as a Purchaser hereunder and such Affiliate
thereafter transfers to such original Purchaser all of the Notes then held by
such Affiliate, upon receipt by the Company of notice of such transfer, any
reference to such Affiliate as a “Purchaser” in this Agreement (other than in
this Section 21), shall no longer be deemed to refer to such Affiliate, but
shall refer to such original Purchaser, and such original Purchaser shall again
have all the rights of an original holder of the Notes under this Agreement.

 

SECTION 22.              MISCELLANEOUS.

 

Section 22.1.        Successors and Assigns.  All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.

 

Section 22.2.        Payments Due on Non-Business Days.  Anything in this
Agreement or the Notes to the contrary notwithstanding (but without limiting the
requirement in Section 8.4 that the notice of any optional prepayment specify a
Business Day as the date fixed for such prepayment), any payment of principal of
or Make-Whole Amount or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day; provided that if the maturity date of any Note is
a date other than a Business Day, the payment otherwise due on such maturity
date shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.

 

Section 22.3.        Accounting Terms.  All accounting terms used herein which
are not expressly defined in this Agreement have the meanings respectively given
to them in accordance with GAAP.  Except as otherwise specifically provided
herein, (i) all computations made pursuant to this Agreement shall be made in
accordance with GAAP, and (ii) all financial statements shall be prepared in
accordance with GAAP.

 

Section 22.4.        Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

 

Section 22.5.        Construction.  Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant.  Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

 

For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.

 

41

--------------------------------------------------------------------------------


 

Section 22.6.        Counterparts.  This Agreement may be executed in any number
of counterparts, each of which shall be an original but all of which together
shall constitute one instrument.  Each counterpart may consist of a number of
copies hereof, each signed by less than all, but together signed by all, of the
parties hereto.

 

Section 22.7.        Governing Law.  This Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of New York excluding choice-of-law principles of the law
of such State that would permit the application of the laws of a jurisdiction
other than such State.

 

Section 22.8.        Jurisdiction and Process; Waiver of Jury Trial.   (a) The
Company irrevocably submits to the non-exclusive jurisdiction of any New York
State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes.  To the fullest extent permitted by applicable law, the
Company irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

 

(b)       The Company consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. 
The Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it. 
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

 

(c)       Nothing in this Section 22.8 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

 

(d)       THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON
OR WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.

 

Section 22.9.     Process Agent.  The Company hereby designates itself as agent
to accept and acknowledge, on behalf of each Subsidiary Guarantor, service of
any and all process which may be served in any such action, suit or proceeding
with respect to any matter as to which each Subsidiary Guarantor has submitted
to jurisdiction as set forth in Section 17 of the Subsidiary

 

42

--------------------------------------------------------------------------------


 

Guaranty, and it agrees that service upon it shall be deemed in every respect
service of process upon the applicable Subsidiary Guarantor, or its successors
or assigns, and, to the extent permitted by applicable law, shall be taken and
held to be valid personal service upon the applicable Subsidiary Guarantor on
its behalf.  Such designation and appointment shall be irrevocable.  The Company
will take all action, including the filing of any and all documents and
instruments, as may be necessary so that the Company shall at all times be
located in the County of New York, State of New York or shall have an agent for
service of process for the above purposes in the County of New York, State of
New York.

 

*   *   *   *   *

 

43

--------------------------------------------------------------------------------


 

The execution hereof by the Purchasers shall constitute a contract among the
Company and the Purchasers for the uses and purposes hereinabove set forth.

 

 

Very truly yours,

 

 

 

GFI GROUP INC.

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

44

--------------------------------------------------------------------------------


 

Accepted as of the date first written above.

 

 

 

[VARIATION]

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

45

--------------------------------------------------------------------------------


 

DEFINED TERMS

 

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

 

“Affiliate” means, at any time, and with respect to any Person, (a) any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and (b) any Person beneficially owning or holding, directly
or indirectly, 10% or more of any class of voting or equity interests of the
Company or any Subsidiary or any Person of which the Company and its
Subsidiaries beneficially own or hold, in the aggregate, directly or indirectly,
10% or more of any class of voting or equity interests.  As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise. 
Unless the context otherwise clearly requires, any reference to an “Affiliate”
is a reference to an Affiliate of the Company.

 

“Anti-Terrorism Order” means Executive Order No. 13,224 of September 24, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001), as amended.

 

“Attributable Indebtedness” means, with respect to any Person on any date,
(a) in respect of any Capital Lease, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a Capital Lease, (c) in respect of any
Securitization Transaction, the outstanding principal amount of such financing.

 

“Bank Collateral Documents” means a collective reference to the Intercreditor
Agreement and any other security documents executed by the Company or the
Subsidiary Guarantors which grant liens (in accordance with the Intercreditor
Agreement) for the benefit of the creditors under the Bank Credit Agreement.

 

“Bank Credit Agreement” means the Amended and Restated Credit Agreement dated as
of February 24, 2006 by and among the Company, certain Subsidiaries of the
Company named therein, GFI Holdings Limited, a company incorporated under the
laws of England and Wales, Bank of America, N.A., as administrative agent, and
the other financial institutions party thereto, as amended, restated, joined,
supplemented or otherwise modified from time to time, and any renewals,
extensions or replacements thereof, which constitute the primary bank credit
facility of the Company and its Subsidiaries.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York, New York are required or authorized to be closed.

 

SCHEDULE B

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

 

“Capital Lease Obligation” means, with respect to any Person, the amount of the
obligation of such Person as the lessee under a Capital Lease which would, in
accordance with GAAP, appear as a liability on a balance sheet of such Person.

 

“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 

“Change of Control” means an event or series of events by which:

 

                   (a)        any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding
any employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) other than Jersey Partners Inc. (or its
successors) so long as Michael Gooch owns and controls at least a majority of
the outstanding equity voting interests of Jersey Partners Inc., becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all Capital Stock that such person or group has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time (such right, an “option right”)), directly or indirectly, of
35% of the Capital Stock of the Company entitled to vote for members of the
board of directors or equivalent governing body of the Company on a fully
diluted basis (and taking into account all such securities that such person or
group has the right to acquire pursuant to any option right); or

 

                   (b)        for so long as any Subordinated Indebtedness is
outstanding, the occurrence of a “Change of Control” (or any comparable term)
under, and as defined in the documentation evidencing such Subordinated
Indebtedness; or

 

                   (c)        Michael Gooch does not own, directly or
indirectly, the Designated Amount of GFI Shares.

 

“Closing” is defined in Section 3.

 

“Closing Date” is defined in Section 3.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

 

B-2

--------------------------------------------------------------------------------


 

“Collateral” means a collective reference to all personal property with respect
to which Liens in favor of the Collateral Agent, for the ratable benefit of
itself and the Holders of Notes and the holders of the other Senior Secured
Indebtedness, are purported to be granted pursuant to and in accordance with the
terms of the Collateral Documents.

 

“Collateral Agent” is defined in the Intercreditor Agreement.

 

“Collateral Documents” means a collective reference to the Intercreditor
Agreement, the Security Agreement, the Pledge Agreement, and other security
documents as may be executed and delivered by the Company and the Subsidiary
Guarantors in favor of the Collateral Agent, for the ratable benefit of itself
and the holders of Notes and the holders of the other Senior Secured
Indebtedness, as such agreements may be amended or modified from time to time in
accordance with the terms thereof.

 

“Company” means GFI Group Inc., a Delaware corporation.

 

“Confidential Information” is defined in Section 20.

 

“Consolidated Capital” means, as of the date of any determination thereof, the
aggregate of consolidated shareholders’ equity and preferred equity of the
Company and its Subsidiaries, as of such date determined in accordance with
GAAP.

 

“Consolidated Funded Indebtedness” means as of any date of determination the
total amount of all Funded Indebtedness of the Company and its Subsidiaries
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, plus, to the extent deducted in computing such Consolidated Net
Income and without duplication, (a) depreciation, depletion, if any, and
amortization expense for such period, (b) Consolidated Interest Charges for such
period, (c) income tax expense for such period, and (d) other non cash charges
for such period, all as determined in accordance with GAAP.  For purposes of
calculating Consolidated EBITDA for any period of four consecutive quarters, if
during such period the Company or any Subsidiary shall have acquired or disposed
of any Person or acquired or disposed of all or substantially all of the
operating assets of any Person, Consolidated EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such transaction occurred
on the first day of such period.

 

“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (i) all
interest, premium payments, debt discount, fees, charges and related expenses of
the Company and its Subsidiaries in connection with Indebtedness (including
capitalized interest and other fees and charges incurred under any asset
securitization program) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP,
provided, however, that for purposes of the calculation of interest, any
interest expense of the Company and its Subsidiaries paid to a clearing
organization for trades not cleared shall be netted against interest income of
the Company and its Subsidiaries received from a clearing organization for

 

B-3

--------------------------------------------------------------------------------


 

trades not cleared, provided further that such amount shall not be less than $0,
plus (ii) the portion of rent expense with respect to such period under Capital
Leases or Synthetic Leases that is treated as interest in accordance with GAAP.

 

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of the Company and its Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP.

 

“Consolidated Total Assets” means, as of any date of determination, the total
amount of all assets of the Company and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP.

 

“DBRS” means Dominion Bond Rating Service.

 

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

 

“Default Rate” means with respect to the Notes that rate of interest that is 2%
per annum above the rate of interest stated in clause (a) of the first paragraph
of the Notes.

 

“Designated Amount” means an amount of GFI Shares equal to at least 4,000,000
GFI Shares.  For purposes of this definition, the number of GFI Shares owned by
Michael Gooch shall be adjusted for any GFI Stock Adjustment to equal the number
of GFI Shares owned by Michael Gooch immediately prior to such GFI Stock
Adjustment multiplied by a fraction (i) the numerator of which shall be the
total number of outstanding GFI Shares owned by Michael Gooch immediately after
such GFI Stock Adjustment, and (ii) the denominator of which shall be the total
number of GFI Shares owned by Michael Gooch immediately prior to such GFI Stock
  Adjustment.  An adjustment made hereunder shall become effective immediately
on the record date in the case of a GFI Stock Dividend, and shall become
effective immediately on the effective date in the case of any GFI Stock Split.

 

“Earn Out Obligation” means, with respect to an acquisition, all obligations of
the Company or its Subsidiaries to make earn out or other contingency payments
pursuant to the documentation relating to such acquisition.  The amount of any
Earn Out Obligation shall be deemed to be the aggregate liability in respect
thereof as recorded on the balance sheet of the Company and its Subsidiaries in
accordance with GAAP.

 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

 

B-4

--------------------------------------------------------------------------------


 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

 

“Event of Default” is defined in Section 11.

 

“Fair Market Value” means, at any time and with respect to any property, the
sale value of such property that would be realized in an arm’s-length sale at
such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell), as reasonably
determined in the good faith opinion of the Company’s board of directors.

 

“Fitch” means Fitch, Inc.

 

“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

                   (a)        all obligations for borrowed money, whether
current or long-term (including the Notes) and all obligations of such Person
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

 

                   (b)        all purchase money Indebtedness;

 

                   (c)        all obligations arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments;

 

                   (d)        all obligations in respect of the deferred
purchase price of property or services (other than trade accounts payable in the
ordinary course of business), including without limitation, any Earn Out
Obligations;

 

                   (e)        the Attributable Indebtedness of Capital Leases
and Synthetic Leases;

 

                    (f)        the Attributable Indebtedness of Securitization
Transactions;

 

                   (g)        all preferred stock or other equity interests
providing for mandatory redemptions, sinking fund or like payments prior to the
maturity date of the Notes;

 

                   (h)        all Guaranties with respect to Indebtedness of the
types specified in clauses (a) through (g) above of another Person; and

 

                    (i)        all Indebtedness of the types referred to in
clauses (a) through (h) above of any partnership or joint venture for which such
Person is liable for all of the obligations of such joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which such Person is a general partner or joint venturer, except to the extent
such Indebtedness is express made non-recourse to such Person.

 

B-5

--------------------------------------------------------------------------------


 

For purposes hereof, (x) the amount of any obligation arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments shall be the face amount
thereof, and (y) the amount of any Guaranty shall be the amount of the
Indebtedness subject to such Guaranty.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

 

“GFI Shares” means shares of voting common stock of the Company.

 

“GFI Stock Adjustment” means a GFI Stock Dividend or a GFI Stock Split.

 

“GFI Stock Dividend” means any dividend or distribution in shares of stock of
the Company to the holders of GFI Shares.

 

“GFI Stock Split” means, a subdivision of the outstanding GFI Shares into a
larger number of GFI Shares, or a combination of the outstanding GFI Shares into
a smaller number of GFI Shares, or an issuance by reclassification of GFI
Shares.

 

“Governmental Authority” means

 

                   (a)        the government of

 

                    (i)        the United States of America or any state or
other political subdivision thereof, or

 

                   (ii)        any jurisdiction in which the Company or any
Subsidiary conducts all or any part of its business, or which has jurisdiction
over any properties of the Company or any Subsidiary, or

 

                   (b)        any entity exercising executive, legislative,
judicial, regulatory or administrative functions of, or pertaining to, any such
government.

 

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

 

                   (a)        to purchase such Indebtedness or obligation or any
property constituting security therefor primarily for the purpose of assuring
the obligee of such Indebtedness or obligation of the ability of any other
Person to make payment of the Indebtedness or obligation;

 

                   (b)        to advance or supply funds (i) for the purchase or
payment of such Indebtedness or obligation, or (ii) to maintain any working
capital or other balance sheet

 

B-6

--------------------------------------------------------------------------------


 

condition or any income statement condition of any other Person or otherwise to
advance or make available funds for the purchase or payment of such Indebtedness
or obligation;

 

                   (c)        to lease properties or to purchase properties or
services primarily for the purpose of assuring the obligee of such Indebtedness
or obligation of the ability of any other Person to make payment of the
Indebtedness or obligation; or

 

                   (d)        otherwise to assure the owner of such Indebtedness
or obligation against loss in respect thereof.

 

In any computation of the Indebtedness or other liabilities of the obligor under
any Guaranty, the Indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

 

“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

 

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.

 

“Indebtedness” means, with respect to any Person, without duplication,

 

                   (a)        all Funded Indebtedness;

 

                   (b)        net obligations under Swap Contracts;

 

                   (c)        all Guaranties with respect to outstanding
Indebtedness of the types specified in clauses (a) and (b) of any other Person;
and

 

                   (d)        all Indebtedness of the types referred to in
clauses (a) through (c) above of any partnership or joint venture for which such
Person is liable for all of the obligations of such joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which such Person is a general partner or joint venturer, except to the extent
such Indebtedness is express made non-recourse to such Person.

 

For purposes hereof, (y) the amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date, and (z) the amount of any Guaranty shall be the amount of the
Indebtedness subject to such Guaranty.

 

B-7

--------------------------------------------------------------------------------


 

“Institutional Investor” means (a) any original purchaser of a Note, (b) any
holder of more than $2,000,000 of the aggregate principal amount of the Notes
then outstanding, and (c) any bank, trust company, savings and loan association
or other financial institution, any pension plan, any investment company, any
insurance company, any broker or dealer, or any other similar financial
institution or entity, regardless of legal form.

 

“Intercreditor Agreement” means that certain intercreditor agreement dated as of
the date of this Agreement among the Purchasers, Company and Subsidiary
Guarantors, the Collateral Agent and the other creditors of the Company and
Subsidiary Guarantors party thereto.

 

“Investments” shall mean all investments, in cash or by delivery of property
made, directly or indirectly in any Person, whether by acquisition of shares of
capital stock, Indebtedness or other obligations or securities or by loan,
advance, capital contribution or otherwise.

 

“Investment Grade” means a rating of at least BBB- by S&P, Baa3 by Moody’s, BBB-
by Fitch or BBB(low) by DBRS (as applicable).

 

“IP Rights” is defined in Section 5.11.

 

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement (other than an operating lease) or
Capital Lease, upon or with respect to any property or asset of such Person
(including, in the case of stock, shareholder agreements, voting trust
agreements and all similar arrangements).

 

“Make-Whole Amount” shall have the meaning set forth in Section 8.6 with respect
to any Note.

 

“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, (b) the ability of the Company to perform
any of its material obligations under any Note Document, (c) the ability of any
Subsidiary Guarantor to perform any of its material obligations under any Note
Document, or (d) the validity or enforceability of any Note Document.

 

“Material Subsidiary” means, at any time, any Subsidiary of the Company which,
together with all other Subsidiaries of such Subsidiary, accounts for more than
(i) 5% of the consolidated assets of the Company and its Subsidiaries or (ii) 5%
of consolidated revenue of the Company and its Subsidiaries.

 

“Memorandum” is defined in Section 5.3.

 

B-8

--------------------------------------------------------------------------------


 

“Moody’s” shall mean Moody Investors Service, Inc.

 

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in Section 4001(a)(3) of ERISA).

 

“Note Documents” means a collective reference to this Agreement, the Notes, the
Subsidiary Guaranty, and the Collateral Documents, and other document,
instrument or agreement from time to time executed and delivered by the Company
and the Subsidiary Guarantors in connection therewith, as such agreements may be
amended or modified from time to time in accordance with the terms thereof.

 

“Notes” is defined in Section 1.

 

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.

 

“Plan” means an “employee benefit plan” (as defined in Section 3(3) of ERISA)
that is or, within the preceding five years, has been established or maintained,
or to which contributions are or, within the preceding five years, have been
made or required to be made, by the Company or any ERISA Affiliate or with
respect to which the Company or any ERISA Affiliate may have any liability.

 

“Pledge Agreement” is defined in Section 2.2 of this Agreement.

 

“Priority Indebtedness” means (without duplication), as of the date of any
determination thereof, the sum of (i) all unsecured Indebtedness of Subsidiaries
(including all Guaranties of Indebtedness of the Company but excluding
(x) Indebtedness owing to the Company or any other Subsidiary, (y) Indebtedness
outstanding at the time such Person became a Subsidiary, provided that such
Indebtedness shall have not been incurred in contemplation of such person
becoming a Subsidiary, and (z) all Subsidiary Guaranties and all Guaranties of
Indebtedness of the Company by any Subsidiary which has also guaranteed the
Notes) and (ii) all Indebtedness of the Company and its Subsidiaries secured by
Liens other than Indebtedness secured by Liens permitted by
subparagraphs (a) through (o), inclusive, of Section 10.5.  Notwithstanding the
foregoing, all Indebtedness of foreign Subsidiaries in which the holders of such
Indebtedness are not required to share any collateral securing such Indebtedness
in accordance with the terms of the Intercreditor Agreement shall constitute
Priority Indebtedness for purposes of this Agreement.

 

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

 

B-9

--------------------------------------------------------------------------------


 

“Purchasers” means the purchasers of the Notes named in Schedule A hereto.

 

“QPAM Exemption” means Prohibited Transaction Class Exemption 84-14 issued by
the United States Department of Labor.

 

“Qualified Institutional Buyer” means any Person who is a qualified
institutional buyer within the meaning of such term as set forth in
Rule 144(a)(1) under the Securities Act.

 

“Ratable Portion” means, with respect to any Note, an amount equal to the
product of (x) the amount equal to the net proceeds being so applied to the
prepayment of Senior Secured Indebtedness in accordance with Section 10.6(2),
multiplied by (y) a fraction the numerator of which is the outstanding principal
amount of such Note and the denominator of which is the aggregate principal
amount of Senior Secured Indebtedness of the Company and its Subsidiaries being
prepaid pursuant to Section 10.6(2).

 

“Rated Securities” means the Notes, if at any time and for so long as they shall
have a rating from a Rating Agency (whether provided at the invitation of the
Company or of its own volition), and any unsecured and unsubordinated
Indebtedness of the Company which (i) does not have the benefit of a guaranty
from any Person other than the Company and its Subsidiaries, as applicable,
(ii) has a remaining maturity of the lesser of at least five years or the
remaining period of maturity of all Notes then outstanding and (iii) is rated by
a Rating Agency (whether provided at the invitation of the Company or of its own
volition).

 

“Rating Agency” means S&P, Moody’s, Fitch, DBRS or any of their respective
rating agency subsidiaries and their successors.

 

“RBC Change” is defined in Section 1.2(b).

 

“RBC Change Notice” is defined in Section 1.2(b).

 

“RBC Change Premium” is defined in Section 1.2(b).

 

“RBC Payment” means the payment of the RBC Change Premium to the holders of the
Notes.

 

“Repurchase Price” means either (a) in the case of a Change of Control caused by
either clause (a) and/or (b) of the definition of Change of Control, 100% of the
principal amount of the Notes being prepaid pursuant to Section 8.7 at par (and
without any Make-Whole Amount, premium, or penalty whatsoever or howsoever
described), together with interest accrued and unpaid thereon to the Prepayment
Date, or (b) in the case of a Change of Control in which solely the event
described in clause (c) of the definition of Change of Control (and not as a
result of or in connection with the occurrence of either clause (a) and/or
(b) of the definition of Change of Control) occurred, 100% of the principal
amount of the Notes being prepaid pursuant to Section 8.7, together with
interest accrued and unpaid thereon to the Prepayment Date, plus the Make-Whole
Amount determined for the Prepayment Date with respect to such principal amount.

 

B-10

--------------------------------------------------------------------------------


 

“Required Holders” means, at any time, the holders of more than 50% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
the Company or any of its Affiliates and any Notes held by parties who are
contractually required to abstain from voting with respect to matters affecting
the holders of the Notes).

 

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

 

“Risk Based Capital Factor” is defined in Section 1.2(b).

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Securitization Transaction” means any financing transaction or series of
financing transactions (including factoring arrangements) pursuant to which the
Company or any Subsidiary may sell, convey or otherwise transfer, or grant a
security interest in, accounts, payments, receivables, rights to future lease
payments or residuals or similar rights to payment to a special purpose
Subsidiary or Affiliate of the Company (not including any intercompany
financings in the ordinary course of business among Subsidiaries of the Company
that do not involve a financing transaction with a third party).

 

“Security Agreement” is defined in Section 2.2 of this Agreement.

 

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, controller, treasurer or comptroller of the Company.

 

“Senior Secured Indebtedness” means any Indebtedness of the Company or any
Subsidiary that is secured by any part of the Collateral pursuant to the
Collateral Documents (including but not limited to, Indebtedness under the Bank
Credit Agreement).

 

“Subordinated Indebtedness” means any Indebtedness of the Company which by its
terms is expressly subordinated in right of payment to the prior payment of the
obligations under the Notes, this Agreement and the other Note Documents
containing terms and conditions (including without limitation the subordination
provisions) reasonably satisfactory to the Required Holders.

 

“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its

 

B-11

--------------------------------------------------------------------------------


 

Subsidiaries or such Person and one or more of its Subsidiaries (unless such
partnership or joint venture can and does ordinarily take major business actions
without the prior approval of such Person or one or more of its Subsidiaries). 
Unless the context otherwise clearly requires, any reference to a “Subsidiary”
is a reference to a Subsidiary of the Company.

 

“Subsidiary Guarantor” means each Subsidiary that is party to the Subsidiary
Guaranty.

 

“Subsidiary Guaranty” is defined in Section 2.2 of this Agreement.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap   Contracts, (a) for any date on or after the
date such Swap Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s) and
(b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contracts.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

 

“UCC” means the uniform commercial code of any applicable jurisdiction.

 

“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

B-12

--------------------------------------------------------------------------------


 

CHANGES IN CORPORATE STRUCTURE

 

None

 

SCHEDULE 4.9

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

GFI GROUP INC.

 

7.17%  SENIOR NOTE DUE JANUARY 30, 2013

 

No.  [         ]

 

[Date]

$[               ]

 

PPN 361652 A*1

 

FOR VALUE RECEIVED, the undersigned, GFI GROUP INC. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to [                                          ]
or registered assigns, the principal sum of [                            ]
DOLLARS (or so much thereof as shall not have been prepaid) on January 30, 2013
with interest (computed on the basis of a 360-day year of twelve 30-day months)
(a) on the unpaid balance hereof at the rate of 7.17% (subject to adjustment per
Section 1.2(b) of the Note Purchase Agreement referred to below) per annum from
the date hereof, payable semi-annually, on the 30th day of January and July in
each year, commencing on July 30 2008, until the principal hereof shall have
become due and payable, and (b) to the extent permitted by law, at a rate per
annum from time to time equal to 2% above the stated rate, on any overdue
payment of interest and, during the continuance of an Event of Default, on the
unpaid balance hereof and on any overdue payment of any Make-Whole Amount,
payable semiannually as aforesaid (or, at the option of the registered holder
hereof, on demand).

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of Bank of America, N.A. in New York, New York or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of January 30, 2008 (as from
time to time amended, supplemented or modified, the “Note Purchase Agreement”),
between the Company and the respective Purchasers named therein and is entitled
to the benefits thereof.  Each holder of this Note will be deemed, by its
acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Sections 6.2 and 6.3 of the Note Purchase
Agreement.  Unless otherwise indicated, capitalized terms used in this Note
shall have the respective meanings ascribed to such terms in the Note Purchase
Agreement.

 

The Purchasers have executed and delivered the Intercreditor Agreement that sets
forth the relative rights of the holders of the Senior Secured Indebtedness as
provided therein, and each subsequent holder of this Note shall be bound by the
terms and provisions of the Intercreditor Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney

 

EXHIBIT 1

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

duly authorized in writing, a new Note for a like principal amount will be
issued to, and registered in the name of, the transferee.  Prior to due
presentment for registration of transfer, the Company may treat the person in
whose name this Note is registered as the owner hereof for the purpose of
receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

Pursuant to the Subsidiary Guaranty Agreement dated as of January 30, 2008 (as
amended, restated or otherwise modified from time to time, the “Subsidiary
Guaranty”), certain Subsidiaries of the Company have absolutely and
unconditionally guaranteed payment in full of the principal of, Make-Whole
Amount, if any, and interest on this Note and the performance by the Company of
its obligations contained in the Note Purchase Agreement all as more fully set
forth in said Subsidiary Guaranty.

 

This Note is secured by, and entitled to the benefits of, the Collateral
Documents.  Reference is made to the Collateral Documents for the terms and
conditions governing the Collateral for the obligations of the Company hereunder
and under the Note Purchase Agreement and the obligations of the Subsidiary
Guarantors under the Subsidiary Guaranty.

 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Company and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
permit or require the application of the laws of a jurisdiction other than such
State.

 

 

GFI GROUP INC.

 

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

 

E-1-2

--------------------------------------------------------------------------------


 

FORM OF SUBSIDIARY GUARANTY

 

EXHIBIT 2.2(a)

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

FORM OF OPINION OF GENERAL COUNSEL

TO THE COMPANY

 

[To be provided]

 

EXHIBIT 4.4(a)

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

FORM OF OPINION OF SPECIAL COUNSEL

TO THE COMPANY

 

[To be provided]

 

EXHIBIT 4.4(b)

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

FORM OF OPINION OF SPECIAL COUNSEL

TO THE PURCHASERS

 

The closing opinion of Chapman and Cutler, LLP, special counsel to the
Purchasers, called for by Section 4.4 of the Note Purchase Agreement, shall be
dated the date of Closing and addressed to each Purchaser, shall be satisfactory
in form and substance to each Purchaser and shall be to the effect that:

 

1. The Company is a corporation, validly existing and in good standing under the
laws of its jurisdiction of incorporation and has the corporate power and the
corporate authority to execute and deliver the Note Purchase Agreement and to
issue the Notes.

 

2. The Note Purchase Agreement has been duly authorized by all necessary
corporate action on the part of the Company, has been duly executed and
delivered by the Company and constitutes the legal, valid and binding contract
of the Company enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent conveyance and similar laws affecting creditors’ rights
generally, and general principles of equity (regardless of whether the
application of such principles is considered in a proceeding in equity or at
law).

 

3. The Notes have been duly authorized by all necessary corporate action on the
part of the Company, and the Notes being delivered on the date hereof have been
duly executed and delivered by the Company and constitute the legal, valid and
binding obligations of the Company enforceable in accordance with their terms,
subject to bankruptcy, insolvency, fraudulent conveyance and similar laws
affecting creditors’ rights generally, and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law).

 

4. The issuance, sale and delivery of the Notes and the execution and delivery
of the Subsidiary Guaranty under the circumstances contemplated by the Note
Purchase Agreement and the Subsidiary Guaranty do not, under existing law,
require the registration of the Notes or the Subsidiary Guaranty under the
Securities Act of 1933, as amended, or the qualification of an indenture under
the Trust Indenture Act of 1939, as amended.

 

EXHIBIT 4.4(c)

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

With respect to matters of fact upon which such opinion is based, Chapman and
Cutler, LLP, may rely on appropriate certificates of public officials and
officers of the Company and upon representations of the Company and the
Purchasers delivered in connection with the issuance and sale of the Notes.

 

In rendering the opinion set forth in paragraph 1 above, Chapman and Cutler,
LLP, may rely, as to matters referred to in paragraph 1, solely upon an
examination of the Articles of Incorporation certified by, and a certificate of
good standing of the Company from, the Secretary of State of the State of
Delaware, the Bylaws of the Company and the general business corporation law of
the State of Delaware.  The opinion of Chapman and Cutler, LLP, is limited to
the laws of the State of New York, the general business corporation law of the
State of Delaware and the Federal laws of the United States.

 

E-4.4(c)-2

 

--------------------------------------------------------------------------------